                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 1 of 60 Page ID #:1


               1     GIBSON, DUNN & CRUTCHER LLP
                     James P. Fogelman, SBN 161584
               2        jfogelman@gibsondunn.com
                     Jay P. Srinivasan, SBN 181471
               3        jsrinivasan@gibsondunn.com
                     Shannon E. Mader, SBN 235271
               4        smader@gibsondunn.com
                     333 South Grand Ave.
               5     Los Angeles, CA 90071-3197
                     Telephone: (213) 229-7000
               6     Facsimile: (213) 229-7520
               7
                     Attorneys for Plaintiff
               8     P6 LA MF Holdings SPE, LLC
               9
                                         UNITED STATES DISTRICT COURT
           10
                                        CENTRAL DISTRICT OF CALIFORNIA
           11
                                                 WESTERN DIVISION
           12

           13
                      P6 LA MF Holdings SPE, LLC, a limited CASE NO. 2:19-cv-1150
           14         liability company,
                                                            COMPLAINT FOR MALICIOUS
           15                            Plaintiff,         PROSECUTION
           16                    vs.
           17         NMS CAPITAL PARTNERS I, LLC;            DEMAND FOR JURY TRIAL
                      BRENTWOOD LEGAL SERVICES;
           18         STEVEN ZELIG; GENGA &
                      ASSOCIATES, P.C.; WLA LEGAL
           19         SERVICES, INC.; JOHN GENGA;
                      MILLER BARONDESS LLP; LOUIS R.
           20         MILLER; JAMES GOLDMAN;
                      ALEXANDER FRID; JASON
           21         TOKORO; and DOES 1-10, inclusive,
           22
                                       Defendants.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 2 of 60 Page ID #:2


               1           Plaintiff P6 LA MF Holdings SPE, LLC (“AEW” or “Investor Member”) hereby
               2     alleges:
               3                                 NATURE OF THE ACTION
               4           1.     Defendant NMS Capital Partners I, LLC (“NMS”), with the assistance of
               5     Defendants Brentwood Legal Services, Steven Zelig, WLA Legal Services, Inc., Miller
               6     Barondess LLP, Louis R. Miller, James Goldman, Alexander Frid, Jason Tokoro,
               7     Genga & Associates, P.C., and John Genga (“the NMS Counsel Defendants”),
               8     wrongfully initiated, and for more than three years continued to prosecute, a lawsuit
               9     against Plaintiff P6 LA MF Holdings SPE, LLC (“AEW” or “Plaintiff”) that
           10        Defendants knew was based on a forgery and false allegations. See Lincoln Studios,
           11        LLC, et al. v. DLA, et al., Case No. BC551551 (the “Lincoln Studios Litigation”). And
           12        in order to keep their malicious and frivolous lawsuit against AEW alive, Defendants
           13        knowingly submitted to the trial court even more forgeries, and perjury, and oversaw
           14        one of the most far-reaching and brazen acts of evidence spoliation that any court has
           15        ever seen. After an eight-day evidentiary hearing, the trial court issued terminating
           16        sanctions against NMS for its misconduct, expressly finding that NMS had submitted
           17        no fewer than three forged agreements to the court, and had engaged in perjury and
           18        massive evidence spoliation, in violation of multiple court orders. A copy of the trial
           19        court’s Terminating Sanctions Order is attached hereto, and incorporated by reference,
           20        as Exhibit 1. The trial court found that NMS’ conduct was not just in violation of its
           21        orders, but constituted a “fraud on the whole [judicial] system.” The trial court
           22        separately found that NMS’ claims lacked merit as a matter of law, and, therefore, also
           23        sustained demurrers to NMS’ claims; Defendants did not even bother to defend at least
           24        25 of the 31 claims alleged by NMS against AEW, and never appealed the dismissal of
           25        any of those claims, even though they had represented 80% of the claims NMS had
           26        alleged, and had been outlined in hundreds of pages of allegations in both NMS’ First
           27        Amended Complaint (“FAC”) and NMS’ Second Amended Complaint (“SAC”) in the
           28        Lincoln Studios Litigation. As a result of its Terminating Sanctions Order, the trial

Gibson, Dunn &
                                                                 1
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 3 of 60 Page ID #:3


               1     court dismissed all of NMS’ claims, with prejudice, and entered judgment against
               2     NMS both on NMS’ complaint against AEW and on AEW’s cross-complaint against
               3     NMS. The judgments against NMS are attached hereto, and incorporated by reference,
               4     as Exhibits 2 and 3.
               5           2.     NMS then pursued an appeal from the judgments entered against it, again
               6     with the assistance of the NMS Counsel Defendants, even though NMS did not
               7     challenge a single finding the trial court had made, including the many findings of
               8     forgery, perjury, and evidence spoliation. Defendants also submitted to the Court of
               9     Appeal, and relied on in their briefing, declarations that the trial court had already
           10        ruled constituted perjury, even though they were not challenging those findings on
           11        appeal. California’s Second District Court of Appeal subsequently affirmed the trial
           12        court’s Terminating Sanctions Order and the judgments entered against NMS, finding:
           13              According to the trial court, there “is no way to effect compliance with
                           civil discovery or the Court’s Orders, since [Appellants] have already
           14              destroyed countless materials relevant to this case. And there is no way to
                           know the full extent of the damage done.” Appellants’ “widespread
           15              misconduct infects the entirety of these proceedings,” such that the
                           “coordinated[,] intentional[,] widespread destruction of evidence has
           16              placed into doubt everything they produced, failed to produce, and any
                           witness testimony [they] may intend to offer. We find no error in the
           17              imposition of terminating sanctions.
           18        A copy of the Court of Appeal’s decisions are attached hereto, and incorporated by

           19        reference, as Exhibits 4 and 5.

           20              3.     NMS, with the assistance of the NMS Counsel Defendants, then filed a

           21        Petition for Rehearing with the Court of Appeal, which was denied, and subsequently

           22        filed a Petition for Review with the California Supreme Court, which was also denied.

           23        Thus, the judgments on the merits against NMS are now final.

           24              4.     Defendants filed, and continued to pursue, the Lincoln Studios Litigation

           25        against AEW for an improper purpose: to enrich themselves, wrongfully, at AEW’s

           26        expense. NMS and AEW had entered into a Joint Venture Agreement (“JVA”) in

           27        September 2010 in order to acquire and develop residential and mixed use buildings in

           28        West Los Angeles, and eventually developed nine properties (“the JV Properties”),

Gibson, Dunn &
                                                                  2
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 4 of 60 Page ID #:4


               1     collectively worth hundreds of millions of dollars. The value of the JV Properties
               2     appreciated far more, and far faster, than NMS had originally anticipated, and NMS,
               3     therefore, forged a version of the JVA by replacing the five-year Buy/Sell provision in
               4     Article 11 of the JVA with a three-year Buy/Sell provision in the forged JVA, which
               5     NMS called “Version 2” of the JVA.
               6           5.     NMS did this by using pdf over-writing software called Adobe Acrobat,
               7     and replaced the number “5” and the word “five” in Article 11 of a pdf of the JVA
               8     with the number “3” and the word “three” in its forged “Version 2.” NMS also used,
               9     as the “baseline” for its forgery, an earlier copy of the JVA, before numerous
           10        important amendments had been made; this included amendments related to “Specified
           11        Properties” that allocated capital contributions for most JV Properties as 90%
           12        AEW/10% NMS, rather than the 70% AEW/30% NMS included in the original
           13        executed JVA in September 2010, on which NMS’ forgery was based. By doing this,
           14        NMS hoped not only to force AEW to sell its interest in the Joint Venture to NMS, but
           15        also to do so in less than five years, and at a wildly reduced price.
           16              6.     NMS’ lawsuit was based on the forged “Version 2.” NMS falsely alleged
           17        in its lawsuit that the “5 year” Buy/Sell provision contained in the executed JVA was
           18        merely a “typo” and should have read “3 years,” and further falsely alleged that AEW
           19        had agreed in September 2010 that it was a typo and had sent NMS the revised JVA
           20        (“Version 2”) that same month. Of course, NMS knew that was all a lie. In actuality,
           21        NMS forged “Version 2” in July 2013.
           22              7.     There was no typo in Article 11 of the JVA. NMS had specifically
           23        requested a 5-year Buy/Sell provision during the negotiations. The 5-year Buy/Sell
           24        was contained in every draft circulated among the parties and their respective counsel
           25        after NMS’ request. The 5-year Buy/Sell was contained in the executed JVA in
           26        September 2010 (NMS called this copy of the JVA “Version 1”). And the 5-year
           27        Buy/Sell was contained in every copy of the JVA exchanged and circulated by the
           28        parties, despite at least thirteen separate amendments made to the JVA. There was not

Gibson, Dunn &
                                                                  3
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 5 of 60 Page ID #:5


               1     a single document, let alone a single draft of the JVA, in which the 3-year Buy/Sell
               2     language contained in the forged “Version 2” ever appeared, or was even requested by
               3     NMS.
               4            8.    NMS also had the audacity to falsely allege in its lawsuit that the
               5     “Specified Properties” language contained in the amended JVA, which NMS called
               6     “Version 3” of the JVA, was forged by AEW and never agreed to, even though that
               7     language had been negotiated and agreed to by NMS and its counsel in early January
               8     2011, and that it was agreed to at NMS’ request. NMS could not afford to fund 30%
               9     of the capital for JV Properties and needed to reduce its commitment to 10%. AEW
           10        agreed to the change to accommodate NMS. NMS also certified the amended JVA
           11        with the Specified Properties language to the Joint Venture’s lenders. NMS also
           12        certified the validity of the JVA with the Specified Properties language in numerous
           13        executed amendments to the JVA (at least five of which also included the “Specified
           14        Properties” language in the amendment separately executed by NMS). NMS had also
           15        called capital from AEW on a 90/10 basis for years before it wrongfully made these
           16        false allegations in the Lincoln Studios Litigation. Indeed, not only was what NMS
           17        called “Version 3” the only copy of the JVA maintained by and relied on by NMS’ in-
           18        house counsel, but NMS’ deal counsel expressly informed NMS, before it ever filed its
           19        lawsuit, that “Version 3” was the operative JVA, and had been since January 11, 2011.
           20               9.    NMS knew that its lawsuit had no merit, and that it was based on both a
           21        forgery and patently false allegations. NMS’ forgeries, perjury and evidence
           22        destruction were designed to keep the lawsuit alive long enough to force the Joint
           23        Venture Properties into default on the senior loans and prevent AEW from either re-
           24        financing the JV Properties or selling them, leaving AEW no choice, NMS hoped, but
           25        to give in to NMS’ extortionate demands.
           26               10.   The NMS Counsel Defendants were aware of NMS’ wrongdoing, and the
           27        improper purpose for which the Lincoln Studios Litigation had been filed, and for
           28        which it was pursued, and/or acted with reckless disregard for the truth. There was

Gibson, Dunn &
                                                                 4
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 6 of 60 Page ID #:6


               1     literally no evidence to support NMS’ absurd allegations or its forgery, and there was
               2     overwhelming evidence to the contrary. The NMS Counsel Defendants were in
               3     possession of irrefutable evidence of the falsity of the claims they pursued on NMS’
               4     behalf, yet they filed and pursued the action for years. Indeed, on June 16, 2015, the
               5     NMS Counsel Defendants were provided copies of the specific July 2010 request made
               6     by NMS, in writing, demanding a 5-year Buy/Sell in Article 11 of the JVA. The NMS
               7     Counsel Defendants also attended the September 2015 depositions of NMS’ former
               8     President and deal counsel, as well as the depositions of AEW’s deal counsel, who all
               9     confirmed that NMS expressly requested a 5-year Buy/Sell in Article 11, and that there
           10        was no “typo” in Article 11 of the executed JVA with respect to the 5-year Buy/Sell or
           11        otherwise.
           12              11.    The NMS Counsel Defendants also made numerous false statements to
           13        the trial court about the forgeries and NMS’ misconduct, hid evidence of NMS’
           14        misconduct from AEW and the trial court, even though the trial court had ordered that
           15        evidence be produced, and the NMS Counsel Defendants knowingly submitted NMS’
           16        perjured testimony to the trial court, and actively and knowingly assisted NMS in its
           17        fraudulent and malicious scheme. The NMS Counsel Defendants even went so far as
           18        to repeat NMS’ allegations, that they knew to be false, to AEW’s investors, to lenders
           19        for the JV Properties, and to title insurance companies and potential buyers, all with
           20        the intent to help NMS carry out its fraudulent scheme and to enrich itself in the
           21        process. The NMS Counsel Defendants not only pursued the Lincoln Studios
           22        Litigation on behalf of NMS, knowing it was frivolous, but also filed copycat lawsuits
           23        for NMS, repeating the same false allegations, against AEW, AEW’s affiliates, and
           24        even against AEW’s counsel, only to abandon such copycat lawsuits both before and
           25        after demurrers were sustained. Thus, the NMS Counsel Defendants were knowing
           26        and willing participants in the fraud and misconduct.
           27              12.    AEW now brings this action against Defendants for malicious prosecution
           28        to seek redress for the harm caused by their misconduct.

Gibson, Dunn &
                                                                 5
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 7 of 60 Page ID #:7


               1                                          THE PARTIES
               2     A.    Plaintiff
               3           13.     AEW is a Delaware limited liability company with one member, AEW
               4     Partners VI, L.P. AEW Partners VI, L.P. is a Delaware limited partnership whose only
               5     general partner is AEW VI, L.P. AEW VI, L.P. is a Delaware limited partnership
               6     whose only general partner is AEW Partners VI, Inc. AEW Partners VI, Inc. is a
               7     corporation organized under the laws of Delaware with its principal place of business
               8     in Boston, Massachusetts. Therefore, AEW is a citizen of the States of Delaware and
               9     Massachusetts.
           10        B.    Defendants
           11              14.     NMS is a limited liability company organized under the laws of California
           12        and with its principal place of business in Los Angeles County. NMS’ sole member is
           13        Neil Shekhter, an individual domiciled in Los Angeles County, California. Therefore,
           14        NMS is a citizen of California.
           15              15.     Defendant BRENTWOOD LEGAL SERVICES, PLC is a professional
           16        corporation organized under the laws of California and with its principal place of
           17        business in Santa Monica, California, and is therefore a citizen of the State of
           18        California.
           19              16.     Defendant STEVEN ZELIG is an individual domiciled in Los Angeles
           20        County, California, and is therefore a citizen of the State of California.
           21              17.     Defendant WLA LEGAL SERVICES, INC. is a corporation organized
           22        under the laws of California and with its principal place of business in Los Angeles,
           23        California, and is therefore a citizen of the State of California.
           24              18.     Defendant GENGA & ASSOCIATES, P.C. is a professional corporation
           25        organized under the laws of California, and with its principal place of business in
           26        Sherman Oaks, California, and is therefore a citizen of the State of California.
           27              19.     Defendant JOHN GENGA is an individual domiciled in Los Angeles
           28        County, California, and is therefore a citizen of the State of California. On information

Gibson, Dunn &
                                                                  6
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 8 of 60 Page ID #:8


               1     and belief, at all relevant times, Defendant Genga was acting individually and on
               2     behalf of Defendant Genga & Associates, P.C.
               3           20.    Defendant MILLER BARONDESS LLP is a California limited liability
               4     partnership. All partners of the firm—Louis R. Miller, Jim M. Miller, Alexander Frid,
               5     Brian Procel, Dan Miller, J. Mira Hashmall, Amnon Siegel, James, Goldman,
               6     Benazeer Roshan, Jason Tokoro, Christopher Beatty, Jay Rakow, and Mark
               7     Barondess—are domiciled in Los Angeles County, California. Miller Barondess LLP
               8     is therefore a citizen of the State of California.
               9           21.    Defendant LOUIS R. MILLER is an individual domiciled in Los Angeles
           10        County, California, and is therefore a citizen of the State of California. On information
           11        and belief, at all relevant times, Defendant Miller was acting individually and on
           12        behalf of Defendant Miller Barondess.
           13              22.    Defendant JAMES GOLDMAN is an individual domiciled in Los
           14        Angeles County, California, and is therefore a citizen of the State of California. On
           15        information and belief, at all relevant times, Defendant Miller was acting individually
           16        and on behalf of Defendant Miller Barondess.
           17              23.    Defendant ALEXANDER FRID is an individual domiciled in Los
           18        Angeles County, California, and is therefore a citizen of the State of California. On
           19        information and belief, at all relevant times, Defendant Frid was acting individually
           20        and on behalf of Defendant Miller Barondess.
           21              24.    Defendant JASON TOKORO is an individual domiciled in Los Angeles
           22        County, California, and is therefore a citizen of the State of California. On information
           23        and belief, at all relevant times, Defendant Tokoro was acting individually and on
           24        behalf of Defendant Miller Barondess.
           25              25.    The true names and capacities, whether corporate, associate, individual, or
           26        otherwise of Defendants DOES 1 through 10, inclusive, are unknown to Plaintiff,
           27        which therefore sues said Defendants by such fictitious names. Plaintiff is informed
           28        and believes and thereupon alleges that each Defendant designated herein as Doe is

Gibson, Dunn &
                                                                   7
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
                   Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 9 of 60 Page ID #:9


               1     responsible in some manner for the events and happenings referred to herein and
               2     proximately caused damages to Plaintiff as alleged herein, either by such Doe
               3     Defendant’s own conduct or through the conduct of his, her or its agents, servants,
               4     employees, representatives, associates, partners, joint venturers, co-conspirators, or
               5     alter egos. Plaintiff will amend this Complaint to allege their true names and
               6     capacities when the same have been ascertained.
               7                     SUBJECT MATTER JURISDICTION AND VENUE
               8            26.   This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
               9     There is complete diversity of citizenship between the parties, and the amount in
           10        controversy exceeds $75,000, exclusive of interest and costs.
           11               27.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2)
           12        because all Defendants are domiciled and transact their affairs in this District and
           13        because a substantial part of the events giving rise to Plaintiffs’ claims occurred in this
           14        District.
           15                                     PERSONAL JURISDICTION
           16               28.   Exercise of jurisdiction over Defendant NMS is reasonable and proper in
           17        this District because NMS is based in the State of California, is organized under the
           18        laws of the State of California, and has its principal place of business in the State of
           19        California. Exercise of jurisdiction over NMS Capital is proper pursuant to the United
           20        States Constitution, the Federal Rules of Civil Procedure, and California Code of Civil
           21        Procedure § 410.10.
           22               29.   Exercise of jurisdiction over Defendant BRENTWOOD LEGAL
           23        SERVICES, LLC is reasonable and proper in this District because it is based in the
           24        State of California, is organized under the laws of the State of California, and has its
           25        principal place of business in the State of California. Exercise of jurisdiction over
           26        BRENTWOOD LEGAL SERVICES is proper pursuant to the United States
           27        Constitution, the Federal Rules of Civil Procedure, and California Code of Civil
           28        Procedure § 410.10.

Gibson, Dunn &
                                                                  8
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 10 of 60 Page ID #:10


               1         30.    Exercise of jurisdiction over Defendant STEVEN ZELIG is reasonable
               2   and proper in this District because ZELIG is an individual who is domiciled and
               3   practices law in this District. Exercise of jurisdiction over ZELIG is proper pursuant to
               4   the United States Constitution, the Federal Rules of Civil Procedure, and California
               5   Code of Civil Procedure § 410.10.
               6         31.    Exercise of jurisdiction over Defendant GENGA & ASSOCIATES, P.C.
               7   is reasonable and proper in this District because it is based in the State of California, is
               8   organized under the laws of the State of California, and has its principal place of
               9   business in the State of California. Exercise of jurisdiction over GENGA &
           10      ASSOCIATES, P.C. is proper pursuant to the United States Constitution, the Federal
           11      Rules of Civil Procedure, and California Code of Civil Procedure § 410.10.
           12            32.    Exercise of jurisdiction over Defendant JOHN GENGA is reasonable and
           13      proper in this District because GENGA is an individual who is domiciled and practices
           14      law in this District. Exercise of jurisdiction over GENGA is proper pursuant to the
           15      United States Constitution, the Federal Rules of Civil Procedure, and California Code
           16      of Civil Procedure § 410.10.
           17            33.    Exercise of jurisdiction over Defendant MILLER BARONDESS LLP is
           18      reasonable and proper in this District because it is based in the State of California, is
           19      organized under the laws of the State of California, and has its principal place of
           20      business in the State of California. Exercise of jurisdiction over MILLER
           21      BARONDESS LLP is proper pursuant to the United States Constitution, the Federal
           22      Rules of Civil Procedure, and California Code of Civil Procedure § 410.10.
           23            34.    Exercise of jurisdiction over Defendant LOUIS R. MILLER is reasonable
           24      and proper in this District because MILLER is an individual who is domiciled and
           25      practices law in this District. Exercise of jurisdiction over MILLER is proper pursuant
           26      to the United States Constitution, the Federal Rules of Civil Procedure, and California
           27      Code of Civil Procedure § 410.10.
           28

Gibson, Dunn &
                                                                9
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 11 of 60 Page ID #:11


               1         35.    Exercise of jurisdiction over Defendant JAMES GOLDMAN is
               2   reasonable and proper in this District because GOLDMAN is an individual who is
               3   domiciled and does business in this District. Exercise of jurisdiction over GOLDMAN
               4   is proper pursuant to the United States Constitution, the Federal Rules of Civil
               5   Procedure, and California Code of Civil Procedure § 410.10.
               6         36.    Exercise of jurisdiction over Defendant ALEXANDER FRID is
               7   reasonable and proper in this District because FRID is an individual who is domiciled
               8   and does business in this District. Exercise of jurisdiction over FRID is proper
               9   pursuant to the United States Constitution, the Federal Rules of Civil Procedure, and
           10      California Code of Civil Procedure § 410.10.
           11            37.    Exercise of jurisdiction over Defendant JASON TOKORO is reasonable
           12      and proper in this District because TOKORO is an individual who is domiciled and
           13      does business in this District. Exercise of jurisdiction over TOKORO is proper
           14      pursuant to the United States Constitution, the Federal Rules of Civil Procedure, and
           15      California Code of Civil Procedure § 410.10.
           16                                FACTUAL BASIS FOR CLAIMS
           17      A.    The Negotiations That Lead To The 5-Year Buy/Sell in Article 11
           18            38.    On May 26, 2010, AEW and NMS executed a non-binding term sheet
           19      with respect to what was then only a potential joint venture to develop apartment and
           20      mixed use buildings in West Los Angeles. The fact that the term sheet was non-
           21      binding was never in dispute. NMS’ head, Neil Shekhter, who executed the term sheet
           22      on behalf of NMS, even confirmed in the cover correspondence attaching his signature
           23      on it that the term sheet was non-binding.
           24            39.    At the time the parties were contemplating such a joint venture, the real
           25      estate market was dismal, and affiliates of NMS owned four properties that were then
           26      each worth less than their respective outstanding loans and most, if not all, were either
           27      already in default on their loans or soon would be. NMS was looking to avoid a total
           28      loss and needed an investment to save it from disaster; AEW was looking for an

Gibson, Dunn &
                                                                10
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 12 of 60 Page ID #:12


               1   opportunity to invest and develop properties in that marketplace. The non-binding
               2   term sheet suggested that AEW would invest tens of millions of dollars in the joint
               3   venture if it were created. It also contained a potential Buy/Sell provision. A Buy/Sell
               4   provision is a mechanism by which either party, at the agreed upon time, can trigger a
               5   sale process by offering to buy the other party’s interest or to sell its own interest at a
               6   particular stated price. Until the process was over, neither side would know in advance
               7   whether they will be a buyer or a seller. The Buy/Sell provision contained in the May
               8   26, 2010 non-binding term sheet was a formula : the later of one of two events (a)
               9   three years from the acquisition of the property or (b) “stabilization” of that property,
           10      which meant that the property would by then be 95% leased up. At the time of the
           11      term sheet’s execution, in fact, the Buy/Sell was actually directed toward specific
           12      properties that might be acquired, rather than interests in the potential joint venture.
           13      The term sheet stated that either party would be able to “trigger a Buy/Sell for
           14      individual properties at the later of (i) three years from the acquisition of the property
           15      for which the Buy/Sell is being triggered or (ii) the stabilization of the property for
           16      which the Buy/Sell is being triggered.” To understand how different the originally
           17      contemplated Buy/Sell provision was from the forged “3-year” Buy/Sell provision in
           18      “Version 2,” the properties were not “stabilized” until almost seven years after
           19      execution of the JVA – far later than even the 5-year Buy/Sell provision the parties
           20      eventually agreed to when they executed the JVA. There was never any term sheet or
           21      draft term sheet containing a straight 3-year Buy/Sell like the one contained in NMS’
           22      forgery.
           23            40.    The parties subsequently negotiated the JVA, with each represented by
           24      independent counsel. DLA Piper, LLC (“DLA”) represented AEW and Sheldon
           25      Chernove (“Chernove”) and Schultz & Wright, LLP (“S&W”) represented NMS. Both
           26      the parties and their respective counsel communicated regarding the drafts of the JVA
           27      almost exclusively in writing.
           28

Gibson, Dunn &
                                                                11
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 13 of 60 Page ID #:13


               1         41.    On or about July 7, 2010, DLA circulated the first draft of the joint
               2   venture agreement to the parties and their counsel (the “July 7 Draft”). The July 7
               3   Draft included a Buy/Sell provision in Article 11 that contained a slightly revised
               4   version of the formula that the parties had been discussing, specifically, that “[a]t any
               5   time after the later to occur of (i) twelve (12) months after the expiration of the
               6   Investment Period, and (ii) the last Property purchased by the Company or any
               7   Subsidiary Company [of the Joint Venture] prior to the end of the Investment Period
               8   has achieved a stabilized occupancy of 95%, either the Operating Member or the
               9   Investor Member may give a Buy/Sell Offer Notice.” Twelve months after the
           10      Investment Period was equal to three years based on the two-year Investment Period
           11      that was contemplated in the July 7 Draft, and “stabilization” was defined as 95%
           12      occupancy at the last Property acquired by the Joint Venture. The Buy/Sell Provision
           13      was defined in the draft JVA, and ultimately in the executed JVA, as “the Buy Out
           14      Rights.”
           15            42.    On or about July 28, 2010, Chernove, one of the deal counsel for NMS,
           16      provided extensive comments and edits to the July 7 Draft of the JVA. In his
           17      comments to Article 11, Chernove stated that the Buy/Sell Provision should not be
           18      activated at any time before five years:
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                               12
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 14 of 60 Page ID #:14


               1

               2

               3

               4

               5

               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19            43.    Thus, NMS’ deal counsel expressly advised NMS to request a change in
           20      the Buy/Sell provision in Article 11 from the formula to a straight 5-year Buy/Sell.
           21      NMS then expressly made that same request to AEW. Specifically, on July 28, 2010,
           22      Jim Andersen, then the Chief Operating Officer of NMS, forwarded Chernove’s email
           23      and the attached copy of the Chernove mark-up, to AEW’s Eric Samek, copying Neil
           24      Shekhter on the email to Samek. Thus, not only was it NMS that specifically asked
           25      AEW to agree to a 5-year Buy/Sell in Article 11, but the decision to make that request
           26      was made at the highest levels of NMS based on the advice of NMS’ own counsel.
           27            44.    NMS made this request for a simple 5-year Buy/Sell provision in Article
           28      11, rather than the formula they had been discussing, at least twice. Around the same

Gibson, Dunn &
                                                              13
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 15 of 60 Page ID #:15


               1   time that NMS’ Anderson sent the Chernove mark-up to AEW’s Samek on July 28,
               2   2010, Andersen, the primary negotiator for NMS, also separately called AEW’s
               3   Jonathan Watson to request that the formula in the July 7 draft be changed to a 5-year
               4   Buy/Sell provision. Anderson explained to Watson that NMS was requesting this
               5   change because NMS did not believe it would have the financial resources to compete
               6   with AEW in any Buy/Sell scenario before the end of the 5th year of the Joint Venture.
               7   Watson documented this conversation contemporaneously.
               8         45.    AEW agreed to NMS’ multiple requests to include a 5-year Buy/Sell
               9   Provision in Article 11. On or about August 11, 2010, DLA, counsel for AEW,
           10      circulated the next draft of the joint venture agreement (the “August 11 Draft”). The
           11      August 11 Draft inserted (in redline) the five-year Buy/Sell provision that NMS had
           12      requested: “At any time after five (5) years from the date hereof, either the Operating
           13      Member or the Investor Member may give a Buy/Sell Offer Notice.”
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23            46.    DLA included both NMS’ deal counsel and NMS’ most senior officers—
           24      Shekhter and Andersen—on its email attaching the redline change to Article 11 to a 5-
           25      year Buy/Sell. Countless drafts of the JVA were subsequently circulated between the
           26      parties and their respective counsel, and every single one contained the 5-year Buy/Sell
           27      in Article 11 that NMS had requested.
           28

Gibson, Dunn &
                                                              14
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 16 of 60 Page ID #:16


               1         47.    AEW even noted the change to a 5-year Buy/Sell in an August 30, 2010
               2   memo to its investors:
               3

               4

               5

               6

               7

               8

               9   B.    The Parties Executed The JVA With the 5-Year Buy/Sell Provision
           10            48.    The parties executed the JVA on or about September 10, 2010. The
           11      executed JVA, which was circulated to all counsel and parties, included the same 5-
           12      year Buy/Sell language in Article 11 that had been included in every draft circulated
           13      among the parties and their counsel since the August 11 Draft:
           14

           15

           16

           17

           18

           19      Article 11 of the JVA contained the only mechanism by which either party to the Joint
           20      Venture could “buy out” the interest of the other, defined in Article 11 as “the Buy Out
           21      Rights.”
           22            49.    The executed JVA also contained several other provisions that ultimately
           23      became relevant to the Lincoln Studios Litigation. First, the JVA contained provision
           24      related to contributions of capital to the Joint Venture. Specifically, the JVA provided
           25      that AEW would contribute 70% of the capital, and NMS would contribute 30% of the
           26      capital. Second, the JVA provided, in Article 6, the order in which distributions would
           27      be made from the JVA to members of the JVA, though the decision to make any such
           28      distribution was left entirely up to AEW, in its sole discretion, in Article 8.1. Article

Gibson, Dunn &
                                                               15
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 17 of 60 Page ID #:17


               1   8.1 also provided that the decision to sell or re-finance any Joint Venture Property was
               2   up to AEW in its sole discretion. Article 6 also provided for the possibility that
               3   AEW’s return on its investment would be “capped” at a certain amount, if AEW
               4   received every distribution from the Joint Venture set forth in Article 6 before the
               5   fifth-year anniversary of the executed JVA, for example, if a sale of the Joint Venture
               6   Properties before the end of the 5th year provided enough money for all of the
               7   distributions to AEW identified in Article 6 and AEW elected to make/take all such
               8   distributions, and assuming that NMS was not in default under the JVA. There was no
               9   possibility of such a “cap” after the 5th year anniversary. AEW, of course, was in
           10      complete control over all such decisions pursuant to Article 8.1, so it was entirely
           11      within AEW’s discretion as to whether or not it would ultimately agree to cap its own
           12      return.
           13      C.    The Parties Amended The JVA Thirteen Times But Never Amended The 5-
           14            Year Buy/Sell Provision in Article 11
           15            50.    The JVA was amended by agreement thirteen times after September 10,
           16      2010. The first three amendments were by “slip-sheet” pages agreed to by the parties
           17      and their counsel; the ten other amendments were effectuated by separately
           18      documented stand-alone amendments, executed by both AEW and NMS. The last of
           19      the “slip sheet” amendments was agreed to, in writing, on January 11, 2011. By that
           20      time, NMS alerted AEW that it did not have enough money to fund 30% of the capital
           21      required after the first Joint Venture Property was acquired. NMS requested that the
           22      capital contribution requirements be amended so that AEW would fund 90% of the
           23      required capital, and NMS would fund only 10% of the capital. That would
           24      substantially increase both the cost and the risk of the Joint Venture to AEW, but it
           25      also would expand substantially the amount of return AEW could earn from the Joint
           26      Venture given that the return was tied to the amount of capital invested. AEW agreed,
           27      and the concept of “Specified Properties” was incorporated throughout the JVA in the
           28

Gibson, Dunn &
                                                              16
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 18 of 60 Page ID #:18


               1   form of slip sheet pages. For “Specified Properties,” the parties were free to fund
               2   capital on a basis other than the originally agreed to 70/30 split.
               3         51.    The ten stand-alone amendments executed by NMS’ Shekhter in 2011 and
               4   2012 all affirmed the validity of the JVA, including with both the 5-year Buy/Sell
               5   language in Article 11 and the Specified Property language; indeed, at least five of the
               6   separately executed amendments also specifically referenced “Specified Properties,”
               7   and also included specific capital contribution allocations on a 90/10 basis for a
               8   number of the Joint Venture Properties. Despite thirteen amendments to the JVA in
               9   2010, 2011 and 2012, however, no amendment was ever made to the 5-year Buy/Sell
           10      language in Article 11; nor was one ever requested.
           11            52.    The amended JVA, with the Specified Properties language and the 5-year
           12      Buy/Sell provision, was submitted to the Joint Venture’s lenders and certified by NMS
           13      as authentic and valid. NMS also called capital for the Joint Venture on a 90/10 basis
           14      for years after the Specified Properties amendment was agreed to.
           15      D.    In June 2013, NMS Asks AEW to “Consider” Selling Its Interest
           16            53.    By June 2013, the Joint Venture owned nine properties through subsidiary
           17      companies, and the real estate market had rebounded. Indeed, the real estate
           18      turnaround was so remarkable that the Joint Venture Properties were now worth
           19      hundreds of millions of dollars. NMS wanted to take advantage of this unexpected
           20      good fortune by engineering a sale of AEW’s interest in the Joint Venture to NMS in
           21      2013, far earlier than the 5th year anniversary of the JVA; specifically, NMS hoped
           22      AEW would voluntarily agree to cap its investment return by selling its interest within
           23      five years. The JVA left such a decision entirely to AEW, as NMS confirmed in a
           24      June 2013 letter in which it asked AEW merely to “consider” selling its interest, and
           25      amending the JVA in order to make such a sale possible. AEW declined the request.
           26      E.    NMS Forges A Copy Of The JVA – “Version 2”
           27            54.    Recognizing that AEW was not going to voluntarily sell its interest to
           28      NMS and forgo the huge return to which it was entitled, NMS set out to forge a

Gibson, Dunn &
                                                               17
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 19 of 60 Page ID #:19


               1   version of the JVA to include a “3-year” Buy/Sell provision in Article 11. NMS’ hope,
               2   apparently, was that AEW would feel compelled to sell its interest to NMS and do so
               3   at a time when its return would be “capped,” thereby reducing the price NMS would
               4   have to pay. But NMS’ greed knew no bounds, so it also sought to forge a version
               5   without the “Specified Properties” language in it, so that it could also claim a right to a
               6   30% capital contribution, even though it only put in 10%, and AEW would only be
               7   able to recover a portion of its 90% investment and a portion of the return to which it
               8   was entitled.
               9         55.       On July 12, 2013, NMS’ Neil Shekhter forwarded to his son, Adam
           10      Shekhter, a September 10, 2010 email attaching a pdf copy of the September 2010
           11      executed JVA before the Specified Properties language had been added. That
           12      weekend, Neil Shekhter and his son Adam used the September 10, 2010 pdf as the
           13      basis for the forgery NMS created on July 15, 2013, which NMS later called “Version
           14      2.” Using pdf overwriting software, they deleted the number “5” and the word “five”
           15      in Article 11 and replaced them with the number “3” and the word “three.” They then
           16      circulated copies of the forgeries to others, both in and outside of NMS, so that the
           17      forgery would enjoy large circulation.
           18      F.    NMS’ Own Counsel Confirms “Version 3,” Not The Forged “Version 2” Is
           19            The Operative JVA
           20            56.       On July 19, 2013, in an apparent attempt to provide cover for the sudden
           21      appearance of a 3-year Buy/Sell provision when the executed JVA, always relied upon
           22      by the Joint Venture, contained a 5-year Buy/Sell provision, NMS’ Shekhter emailed a
           23      number of NMS employees, including NMS’ General Counsel, Steve Williford. In
           24      one email, Shekhter cut-and-pasted the language from the May 26, 2010 non-binding
           25      term sheet, four months before the JVA was executed, that discussed the concept of a
           26      Buy/Sell formula -- the later of three years or stabilization – 95% leased up. Shekhter
           27      knew that this non-binding formula had been abandoned in July 2010 at the express
           28

Gibson, Dunn &
                                                                18
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 20 of 60 Page ID #:20


               1   request of NMS, and replaced with the 5-year Buy/Sell provision that was included in
               2   almost every draft of the JVA and executed JVA in September 2010.
               3            57.   Williford knew that Version 2 was not genuine and that the January 11,
               4   2011 copy of the JVA with the Specified Property language and the 5-year Buy/Sell
               5   was the operative JVA. The January 11, 2011 amended JVA, what NMS later
               6   misleadingly called “Version 3,” was the only copy of the JVA that Williford
               7   maintained, and he kept it literally on his desk. In response to Shekhter’s email that
               8   identified the 3-year Buy/Sell plus 95% stabilization formula from the non-binding
               9   term sheet, Williford stated the obvious: “This concept did not make it into the actual
           10      LLC agreement.” Yet NMS pressed ahead with its fraud and ultimate lawsuit based
           11      on its fraud and forgery. Mere hours after confirming that there was no 3-year
           12      Buy/Sell provision in the JVA, Williford emailed AEW’s counsel attaching a copy of
           13      the forged “Version 2” (labeled “P6 LA MF Holdings I LLC v.2.pdf”), and describing
           14      it as the “last version of the LLC Agreement that was approved by Neil [Shekhter],
           15      which was sent hard copy to our offices in September 2010 – with the buy-sell
           16      permitted after 3 years, which is consistent with the executed term sheet and the
           17      conversations of NMS and AEW over the last three years.” This was a knowing lie.
           18      Williford would later testify that Neil Shekhter, the head of NMS, “ghost wrote” that
           19      email.
           20               58.   NMS’ Williford also sent a copy of the forged “Version 2” to Tom
           21      Johnston, of S&W, who had been one of NMS’ lead deal counsel in 2010 and
           22      subsequently with the various amendments. Williford asked Johnston if he had seen
           23      “Version 2” before. Johnson obviously had not. In his response email in August 2013,
           24      Johnson confirmed that the operative JVA was what NMS called “Version 3,” and not
           25      the “Version 2” forged by Shekhter. Johnston stated: “On or about January 21, 2011
           26      the ‘Change Pages’ regarding ‘Specified Properties’ were substituted into the PA LA
           27      MF Holding I LLC Agreement and presented to [a Joint Venture Lender] as the true
           28      and correct copy of the P6 LA MF Holding I LLC Agreement. Since January 21,

Gibson, Dunn &
                                                               19
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 21 of 60 Page ID #:21


               1   2011, the P6 LA MF Holding I LLC Agreement with the ‘Change Pages’ has been
               2   treated as the P6 LA MF Holding I LLC Agreement and presented as so on all
               3   transactions after January 21, 2011 . . . NMS has consistently certified that the P6
               4   LA MF Holding I LLC Agreement with the ‘Change Pages’ is the P6 LA MF
               5   Holding I LLC Agreement on transactions after January 11, 2011.” In other words,
               6   as early as August 2013—almost two years before NMS and the NMS Counsel
               7   Defendants filed the Lincoln Studios Litigation—NMS’ deal counsel made clear to
               8   NMS, including to NMS’ General Counsel and Shekhter, the head of NMS, that
               9   “Version 3,” not the forged “Version 2” created by NMS, is and has been the operative
           10      JVA, certified by NMS and relied upon by lenders, since January 11, 2011. Of course,
           11      NMS already knew this to be true, contrary to the allegations it would later make in the
           12      Lincoln Studios Litigation.
           13            59.    A few months later, in December 2013, NMS’ General Counsel again
           14      asked NMS’ outside deal counsel Johnston to provide his “files for [the] AEW
           15      [matter].” Of course, the JVA forgery created by NMS in July 2013 was not in
           16      Johnston’s files. Johnston’s response attached the operative JVA as amended on
           17      January 6, 2011 with the approved slip-sheeted pages, along with all ten standalone
           18      amendments to the JVA, thereby confirming once again that the JVA always had a 5-
           19      year Buy/Sell term, not the 3-year term that NMS would later falsely allege in the
           20      Lincoln Studios Litigation.
           21      G.    NMS And The NMS Counsel Defendants File The Lincoln Studios
           22            Litigation
           23            60.    In the summer of 2014, NMS filed the Lincoln Studios Litigation, after
           24      first filing a different lawsuit against its former deal counsel for negligence, for
           25      purportedly “not” including a 3-year Buy/Sell provision in the JVA. Meanwhile, the
           26      initial defendants in the Lincoln Studios Litigation were AEW’s former deal counsel,
           27      including DLA, alleging that, like NMS’ own former counsel, AEW’s deal counsel
           28      failed to include a 3-year Buy/Sell in the JVA.

Gibson, Dunn &
                                                                20
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 22 of 60 Page ID #:22


               1         61.    In April 2015, NMS and the NMS Counsel Defendants filed their FAC in
               2   Lincoln Studios, adding as defendants AEW and its employees and affiliates, alleging
               3   for the first time that “Version 2” was the operative JVA (although NMS denied that
               4   there was any valid JVA), setting forth the bogus story that the 5-year Buy/Sell
               5   provision contained in the executed September 10, 2010 copy of the JVA was a “typo”
               6   that AEW agreed to “fix” and delivered “Version 2” to NMS in September 2010, and
               7   that “Version 3” with the Specified Properties language was an unauthorized forgery
               8   created by AEW. In a separate document served by the NMS Counsel Defendants on
               9   behalf of NMS, NMS alleged that it was seeking $12 billion in compensatory and
           10      punitive damages, even though NMS alleged that the entire Joint Venture Properties
           11      portfolio was worth no more than $400 million.
           12      H.    The June 15, 2015 Discovery Conference And Subsequent Forgeries
           13            62.    On June 15, 2015, counsel for AEW met with the NMS Counsel
           14      Defendants for a court-ordered and court-reported discovery conference. At the
           15      conference, the NMS Counsel Defendants were handed copies of the July 2010 email
           16      from NMS’ deal counsel, Chernove, forwarded to AEW, demanding that Article 11
           17      include a 5-year Buy/Sell. The NMS Counsel Defendants were told, expressly, that
           18      the evidence proved the “typo” story was a lie and that “Version 2” was a forgery. The
           19      NMS Counsel Defendants said they would look into it.
           20            63.    Rather than withdraw as counsel, however, the NMS Counsel Defendants
           21      continued representing NMS in the Lincoln Studios Litigation. They did not even
           22      retain an expert to opine that “Version 2” was a genuine document from September
           23      2010, as NMS claimed.
           24            64.    NMS, for its part, not only pursued its fraudulent claims, but indeed
           25      created and submitted to the trial court two more forgeries, in an attempt to keep its
           26      baseless case alive.
           27            65.    On June 21, 2015, only days after the discovery conference in which
           28      NMS’ fraud was undeniably exposed to the NMS Counsel Defendants, NMS, and, in

Gibson, Dunn &
                                                              21
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 23 of 60 Page ID #:23


               1   particular, NMS’ Neil Shekhter, created a forged “Cover Letter” from AEW to NMS
               2   dated September 14, 2010 that purported to state that it enclosed “Version 2” and
               3   expressly referenced the “3-year Buy/Sell.” Shekhter forged that document by cutting
               4   and pasting text, and the signature block, from an earlier, genuine letter from AEW.
               5   NMS’ Shekhter also set back the clock on his computer from June 21, 2015 to
               6   September 21, 2010, and then loaded a pdf of the forged “Cover Letter” onto his
               7   computer in order to attach “metadata” to the document that would make it appear as if
               8   the document had been on his computer since September 21, 2010. One of the many
               9   mistakes NMS and Shekhter made in creating this forgery, however, was that the pdf
           10      software from Adobe that NMS used to create it did not exist until December 2014,
           11      making the metadata date impossible. Notwithstanding the fact that NMS created this
           12      forgery in June 2015, however, NMS and the NMS Counsel Defendants kept it hidden,
           13      and neither produced it nor even referenced it until what they thought was an
           14      opportune time in September 2015.
           15            66.    On June 21, 2015, NMS and, in particular, NMS’ Shekhter, forged yet
           16      another document, a copy of a Property Management Agreement (“PMA”) for the
           17      Joint Venture’s La Cienega Property. NMS knew it was about to lose a preliminary
           18      injunction motion in a related case, forcing its affiliate NMS Properties off of all the
           19      Joint Venture Properties because AEW had exercised its right, on behalf of the Joint
           20      Venture, to terminate all of the PMAs with NMS. So it forged a copy of the La
           21      Cienega PMA with a longer notice provision in order to avoid being forced off the
           22      Properties. NMS’ Shekhter used an older PMA from another Joint Venture Property
           23      as the base for this third forgery.
           24            67.    NMS’ Shekhter, however, mistakenly sent a botched version of the forged
           25      La Cienega PMA to the NMS Counsel Defendants, in which he inadvertently
           26      identified as the owner of the La Cienega Property the subsidiary company owner of a
           27      different property that was listed on the older PMA on which the forgery was based.
           28      NMS’ Shekhter realized his mistake later in the evening on June 25, 2015, and sent a

Gibson, Dunn &
                                                               22
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 24 of 60 Page ID #:24


               1   “fixed” version of the forgery to the NMS Counsel Defendants, who submitted the
               2   forgery to the court in the related action, and later submitted to the trial court in the
               3   Lincoln Studios Litigation. The mere possession of the botched forgery, however, is
               4   sufficient to confirm that the NMS Counsel Defendants knew that the La Cienega
               5   PMA they submitted to the trial court was a forgery.
               6         68.    In September 2015, the NMS Counsel Defendants introduced the forged
               7   Cover Letter as an exhibit at the deposition of NMS’ Samek, but all they wanted to
               8   know was whether Samek recognized the signature, not whether it was genuine,
               9   whether it was sent, or whether Shekhter’s story of a typo was true. Indeed, Samek
           10      was not asked at all about NMS’ allegations of a typo. Samek, however, expressly
           11      stated that the Cover Letter and “Version 2” were forgeries.
           12      I.    The September 2015 Depositions
           13            69.    In September 2015, the depositions of AEW’s former deal counsel, NMS’
           14      former deal counsel, Chernove, and NMS’ former President, Andersen, took place.
           15      Every single witness testified under oath that NMS requested the 5-year Buy/Sell
           16      provision and that there was no typo in Article 11 of the JVA.
           17            70.    Notwithstanding that NMS’ own witnesses confirmed the falsity of the
           18      “typo” story underling the forged “Version 2” and NMS’ entire Lincoln Studios
           19      Litigation, NMS and the NMS Counsel Defendants pressed ahead with their malicious
           20      prosecution of frivolous claims against AEW and its affiliates.
           21      J.    The Trial Court’s Forensic Preservation and Production Orders
           22            71.    In September and October 2015, AEW brought the forgeries to the
           23      attention of the trial court, and filed motions seeking forensic preservation and
           24      production orders. AEW’s motions were backed by declarations from forensics
           25      experts that left almost no doubt that “Version 2” was a forgery. NMS and the NMS
           26      Counsel Defendants, however, affirmed the alleged genuineness of the forgeries to the
           27      trial court, including under oath, repeated the false story of the “typo,” including under
           28

Gibson, Dunn &
                                                                23
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 25 of 60 Page ID #:25


               1   oath, and expressly told the court that all documents were being preserved. These
               2   were all lies.
               3          72.       The trial court entered an order in September 2015 ordering NMS to
               4   freeze all of its computers and electronic devices, to produce a list of every device on
               5   which forged “Version 2,” “Cover Letter” and La Cienega PMA had ever appeared,
               6   and to produce all electronic versions of such documents. In October 2015, the trial
               7   court ordered that all NMS devices and documents, including all originals and copies
               8   of the JVA, Cover Letter and the La Cienega PMA, be produced to AEW’s experts for
               9   forensic examination.
           10      K.     NMS Engages In Massive Evidence Spoliation
           11             73.       Rather than identify all devices it had been ordered to produce, the NMS
           12      Counsel Defendants identified only a single device. The evidence proved that dozens
           13      of devices and computers should have been identified and preserved.
           14             74.       NMS, however, panicked that its forgeries would be uncovered, began
           15      engaging in widespread document and device manipulation, destruction and
           16      suppression, all with the aid of the NMS Counsel Defendants, who should have made
           17      sure such identification and preservation was taking place, not only pursuant to their
           18      ethical obligations, but because they had made express representations to the trial court
           19      that such devices and documents would be identified and preserved.
           20             75.       In October 2015, NMS’ Neil Shekhter and his son Alan Shekhter engaged
           21      in text messages with each other in which they discussed NMS’ plan to swap out the
           22      hard drive on Shekhter’s computer – texts they deleted after the trial court’s
           23      preservation order:
           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                 24
Crutcher LLP
                                                COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 26 of 60 Page ID #:26


               1

               2

               3

               4

               5

               6

               7

               8

               9

           10

           11

           12            76.    NMS carried out that plan and more. Shekhter and his son swapped out
           13      the hard drive, back-dated the clock on the new hard drive and then loaded tens of
           14      thousands of files on the new drive to make it look like the drive, and the documents,
           15      were older. Shekhter, his son and other NMS employees performed Google searches
           16      looking for ways to avoid being caught by the forensic examination:
           17

           18

           19

           20

           21

           22

           23            77.    NMS hid Shekhter’s older computer from 2012, hid the hard drive that
           24      was replaced in the newer (2013) computer, hid the Seagate back-up drive on which
           25      the files from the older drive were saved, hid dozens of other devices, took Adam
           26      Shekhter’s computer offline and removed it during the forensics examination, deleted
           27      files related to the forgeries and the Joint Venture, back-dated the clock on Shekhter’s
           28      computer dozens of times and loaded hundreds of thousands of files onto the computer

Gibson, Dunn &
                                                              25
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 27 of 60 Page ID #:27


               1   while it was back-dated, re-named Joint Venture files to make them harder to find,
               2   replaced the operating software on Shekhter’s computer to eliminate still more
               3   evidence, used data wiping software on NMS devices, and more. NMS took these
               4   actions after the trial court issued its preservation and production orders, and despite
               5   repeated statements by NMS and the NMS Counsel Defendants to the trial court that
               6   all documents and devices were being preserved and produced.
               7         78.    Notwithstanding this unseemly and illegal effort, AEW’s experts were
               8   able to piece together enough evidence to establish all of NMS’ wrongdoing.
               9   L.    In An Effort To Avoid Having The Frivolous Case Dismissed, Defendants
           10            File A Third Amended Complaint Switching To A Bogus Article 6 Theory
           11            79.    AEW had filed a demurrer to NMS’ FAC, and in response NMS was
           12      required to amend. NMS filed its SAC that repeated spanning hundreds of pages the
           13      same false allegations that were in its FAC. AEW demurred to the SAC, in response
           14      to which NMS did not bother to even defend the vast majority of the claims it had
           15      alleged. This alone shows such claims lacked probable cause. The claims Defendants
           16      abandoned included: causes of action numbers: 2–Negligent Misrepresentation; 3–
           17      Statutory Violations (Sections 496 and 484 of the Penal Code); 4–Estoppel
           18      (Promissory and Equitable); 7–Cancellation of Instruments and Transfers; 8 –
           19      Reformation; 9–Statutory Violations (Revenue and Tax Code); 10–Breach of Contract
           20      (Breach of Agreement re Acquisition); 14–23 Breach of Contract (Breach of the First
           21      through Tenth Amendments to the JVA); 24–Breach of Contract (Breach of Oral and
           22      Implied Agreement Relating to the Sale of Entities that own Broadway); 25–Breach of
           23      Contract (Breach of Oral and Implied Agreement Relating to the Sale of Lincoln); 26–
           24      Breach of Contract (Breach of Oral and Implied Agreement Relating to the Sale of
           25      Washington); 27–Breach of Contract (Breach of Oral and Implied Agreement Relating
           26      to the Sale of La Cienega); 28–Breach of Contract (Breach of Oral and Implied
           27      Agreement Relating to contribution of $1.5 million); 29–Negligence/Gross
           28      Negligence; and 30–Unjust Enrichment. These claims had been alleged over hundreds

Gibson, Dunn &
                                                               26
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 28 of 60 Page ID #:28


               1   of pages and represented almost 80% of all claims alleged in the SAC. NMS also
               2   subsequently dropped its 31st claim for declaratory relief. NMS did not even appeal
               3   from the dismissal of any of these claims.
               4         80.    NMS filed a Third Amended Complaint (“TAC”) in early January 2016,
               5   switching theories. The TAC continued to falsely assert that “Version 2” was genuine
               6   and that the “typo” story was true, but knowing that “Version 2” would soon be shown
               7   to be a forgery, Defendants advanced a new theory that did not rely on Article 11 and
               8   its Buy/Sell provision.
               9         81.    The new theory, just as frivolous as the old, also depended on knowingly
           10      false allegations, including, among many others, the false allegations that “Version 3”
           11      was an unauthorized forgery, that NMS never agreed to the Specified Property
           12      amendments, and that NMS had “exercised its right” under Article 6 to “buy out”
           13      AEW’s interest in the Summer 2013 when it sent AEW a letter asking it to “consider”
           14      selling its interest – a letter that itself undermined the new claims and included a
           15      request to amend the JVA. Nobody could genuinely believe that a letter asking AEW
           16      to “consider” amending the JVA and selling its interest to NMS was the exercise of a
           17      “right,” and nobody could reasonably believe that Article 6, which had nothing to do
           18      with buying out another’s interests, provided a “buy out” right.
           19      M.    AEW Files Its Motion for Terminating Sanctions
           20            82.    In late January 2016, AEW filed its motion for terminating sanctions
           21      against NMS, supported by irrefutable evidence, in the form of contemporaneous
           22      documents, deposition testimony and expert declarations, which established beyond
           23      any reasonable doubt that “Version 2,” the “Cover Letter” and the La Cienega PMA
           24      were all forgeries created by NMS, on July 15, 2013, June 21, 2015, and June 24,
           25      2015, respectively, and that NMS had engaged in widespread destruction of evidence.
           26      There could be no doubt that NMS had forged the documents and destroyed evidence
           27      based on review of the supporting evidence, notwithstanding the numerous false
           28

Gibson, Dunn &
                                                                27
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 29 of 60 Page ID #:29


               1   statements to the contrary that NMS and the NMS Counsel Defendants had made to
               2   the trial court before then, often under oath.
               3         83.    Rather than dismiss its case, NMS pushed ahead with its frivolous case,
               4   reaffirming the alleged authenticity of the known forgeries and submitting still more
               5   perjury. And rather than withdrawing as counsel, the NMS Counsel Defendants
               6   continued to represent NMS in its malicious prosecution of the Lincoln Studios
               7   Litigation, submitted what they had to know was more perjury by NMS witnesses, and
               8   retained experts to try to mislead the trial court rather than retain experts that could in
               9   any way support NMS’ claims that the documents were genuine and from the time
           10      period that NMS had claimed.
           11      N.    AEW Also Files A Demurrer To NMS’ TAC
           12            84.    In addition to filing its motion for terminating sanctions, in late January
           13      2016, AEW also filed a demurrer to NMS’ TAC. In its demurrer, AEW explained that
           14      Article 6 of the JVA had nothing to do with the acquisition of one member’s interest in
           15      the Joint Venture by another, and makes no mention of it. Instead, Article 6 related
           16      solely to the order of distributions of money by the Joint Venture to members of the
           17      Joint Venture, and distributions are within the sole discretion of AEW under Article
           18      8.1 of the JVA. Article 11(g) also defined the Buy/Sell provisions contained in Article
           19      11.1 of the JVA as “the Buy Out Rights,” leaving no room for NMS’ new argument.
           20      AEW also pointed out that the June 2013 letter attached to the TAC actually
           21      undermined the new claim, rather than supported it, because: (1) it asked for AEW to
           22      “consider” selling its interest to NMS, thus it was not the “exercise” of a “right”; and
           23      (2) the letter expressly acknowledged that the JVA would have to be “amended” in
           24      order for any such acquisition to be effective.
           25      O.    The Trial Court Sustains The Demurrer
           26            85.    In June 2016, the trial court dismissed NMS’ TAC, with prejudice.
           27      Among other findings, the trial court found that NMS’ theory that it had a right to
           28      “buy-out” AEW’s interest in the Joint Venture pursuant to Article 6 of the JVA was

Gibson, Dunn &
                                                                28
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 30 of 60 Page ID #:30


               1   contrary to the terms of the JVA and not a reasonable interpretation of the JVA. The
               2   trial court found, just as Article 6 itself provided, that Article 6 related only to the
               3   distribution of money by the Joint Venture to the members of the Joint Venture
               4   (something AEW controlled in its sole discretion pursuant to Article 8.l of the JVA),
               5   and had nothing to do with one member acquiring the interest of another.
               6   P.    The Trial Court’s July 29, 2016 Sanctions Order
               7         86.    On July 29, 2016, the trial court issued an order granting, at least in part,
               8   AEW’s motion for terminating sanctions, but setting an evidentiary hearing to take
               9   place before determining the full extent of the sanctions to be issued and the complete
           10      grounds for such sanctions. In its July 29, 2016 Order, the trial court held in part:
           11
                         (a)    “This Order hereby sets forth the purposeful, bold, breathtaking
           12
                         violations of this Court’s Orders that are UNDISPUTED and ADMITTED.
           13
                         These violations are on a grand scale and the motion for sanctions is
           14
                         granted.”
           15

           16            (b)    “By his own admission, Shekhter violated the Court’s discovery orders
           17            by failing to produce his personal computer for examination, deleting files
           18            from his personal computer, changing the hard drive of his personal
           19            computer, and/or failing to transfer all of the files to the new hard drive, all
           20            with the admitted intention of preventing the forensic expert(s) from
           21            discovering deleted files.”
           22
                   Q.    The October 2016 Evidentiary Hearing
           23
                         87.    The trial court held an eight-day evidentiary hearing in October 2016.
           24
                   The trial court had expressly stated, in advance, that it wanted to hear from every
           25
                   witness who submitted a declaration or deposition testimony, Defendants made the
           26
                   decision not to produce Neil Shekhter, even though he was literally the only witness to
           27
                   have claimed there was a “typo” in Article 11 of the originally executed JVA, the only
           28

Gibson, Dunn &
                                                                 29
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 31 of 60 Page ID #:31


               1   person to have claimed to have received “Version 2” and the “Cover Letter” in
               2   September 2010, and to have “found” them later, and the only person to have claimed
               3   that “Version 2,” the “Cover Letter” and the La Cienega PMA were genuine; Shekhter
               4   had also already admitted in NMS’ opposition to have texted with his son, Alan, in
               5   October 2015 about swapping out the hard drive in his computer, deleted the texts
               6   (among other documents) and actually swapped out his hard drive in violation of the
               7   court’s Orders. Defendants also chose not to produce: Alan Shekhter, who they
               8   admitted to swapping out the hard drive: Adam Shekhter, who claimed only to have
               9   “scanned” “Version 2” in July 2013 rather than help forge it; or Enrique Sanchez or
           10      Eddie Valentine, each of whom had been caught, like Neil Shekhter, deleting and
           11      wiping various files from NMS’ devices.
           12            88.    Defendants did not claim that any of these witnesses were unavailable to
           13      testify during the eight days of testimony that took place over a three-week period;
           14      and, indeed, the NMS Counsel Defendants had expressly agreed to the hearing dates.
           15      Nor did Defendants ever offer any explanation for this glaring omission, and the only
           16      logical explanation is that Defendants knew their lies would be exposed on cross-
           17      examination.
           18            89.    The testimony of the two “fact” witnesses that Defendants did put on
           19      showed them to be both untruthful and without any relevant information related to the
           20      key forgeries, perjury and document destruction at issue. Indeed, one witness testified
           21      he did not even know there was a Buy/Sell provision in the JVA. And the other
           22      witness, Brian Bowis, admitted on the stand that the declaration prepared by the NMS
           23      Counsel Defendants, and that he had signed, was false; while the declaration had stated
           24      that he had not deleted any joint venture records, in fact he had done so, and NMS’ IT
           25      Director, Enrique Sanchez, had helped him to do it.
           26            90.    NMS also failed to present a single expert who testified that any of the
           27      three documents at issue were genuine documents from the time period NMS had
           28      claimed to have received them. Indeed, NMS’ key document expert admitted that

Gibson, Dunn &
                                                              30
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 32 of 60 Page ID #:32


               1   “Version 2” was printed at NMS’ offices in July 2013, and was not sent to NMS in
               2   September 2010. Worse still for Defendants, NMS’ expert testified that neither NMS
               3   nor the NMS Counsel Defendants had ever told him that NMS was claiming in the
               4   Lincoln Studios Litigation that “Version 2” was an original document from September
               5   2013.
               6           91.   The NMS Counsel Defendants tried to change NMS’ story to argue,
               7   without evidence, that “Version 2” may just be a “copy” of the original made in July
               8   2013. This argument, however, was not only contrary to all of the evidence, but it was
               9   also contrary to repeated statements by NMS and by the NMS Counsel Defendants to
           10      the trial court, sometimes under oath, that “Version 2” was the “original” document
           11      received by NMS in September 2010. And Defendants failed to explain what
           12      allegedly happened to the “original” if this was a copy, after spending years lying to
           13      the trial court stating that it was the “original.”
           14              92.   AEW’s experts also explained that the new argument was just as false as
           15      the argument that it was an original. “Version 2,” they explained, was an original
           16      forgery created by NMS, and in particular NMS’ Neil Shekhter and his son, Adam
           17      Shekhter, on July 15, 2013 at NMS’ offices. They further explained in painstaking
           18      detail how and where NMS had created it, what document it had been based it on, and
           19      how NMS had destroyed the evidence to try cover it up. Gerry LaPorte, for example,
           20      who had been trained by the secret service, explained because NMS had used pdf over-
           21      writing software to edit a pdf of the JVA to create the forgery, rather than using a
           22      Word document and Word software, the forgery did not re-justify on the right hand
           23      side. The result is that because the word “three” is longer than the word “five,” when
           24      NMS switched the words in Article 11 it caused that sentence to hang over the right
           25      margin by a single letter, creating a “hanging g:”
           26

           27

           28

Gibson, Dunn &
                                                                 31
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 33 of 60 Page ID #:33


               1

               2

               3

               4

               5

               6

               7

               8

               9

           10

           11            93.   Mr. LaPorte demonstrated that this one line in Article 11 was the only line

           12      in the entire document where that had occurred. Mr. LaPorte also explained that the

           13      CPS Code found on “Version 2” established that it had been printed on NMS’ Xerox

           14      copier on July 15, 2013 between 3 and 4 p.m. PST. It was not delivered to NMS in

           15      September 2010, as NMS had claimed. The CPS Code, Mr. LaPorte explained, is an

           16      anti-counterfeiting technology, in which color printers identify when and where a color

           17      document is printed:

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                             32
Crutcher LLP
                                           COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 34 of 60 Page ID #:34


               1         94.      Mr. LaPorte explained that “Version 2” was an original forgery from July
               2   15, 2013, not a copy. He also explained the CPS Code appeared on the back of every
               3   page of “Version 2” except one; the 79th page of “Version 2,” the AEW signature page,
               4   which had been switched out and replaced with an older copy in attempt to make the
               5   signature page appear older.
               6         95.      Mr. LaPorte also explained that the 2 other copies of “Version 2”
               7   produced by Defendants in the Lincoln Studios Litigation were actually copies of the
               8   original forgery, “Version 2.” For example, he identified original ink marks that
               9   appeared on “Version 2” that also appeared, in lighter form, on the two other copies,
           10      making it clear that they were merely copies of the original forgery NMS called
           11      “Version 2.”
           12            96.      Mr. LaPorte also explained how he had established that both the Cover
           13      Letter and the La Cienega PMA were forgeries. He explained, for example, that the
           14      entire signature block on the so-called “Cover Letter” had been cut-and-pasted from an
           15      older genuine document and for that reason they matched perfectly. He also explained
           16      how the La Cienega PMA had been based on an older PMA from another property,
           17      and for that reason it included a number of typographical errors and anomalies that had
           18      long since been fixed before the La Cienega PMA was actually drafted and circulated
           19      among the parties, and that did not contain such errors and anomalies.
           20            97.      Mr. Rubin addressed not only the origins of the various forgeries, but also
           21      how NMS had withheld and destroyed evidence, and lied about it, to cover up the
           22      forgeries. He explained how they had recovered the deleted text exchange between
           23      Neil and Alan Shekhter in which they agreed to swap out Neil Shekhter’s hard drive,
           24      and how they had actually carried it out. He also established that Shekhter had backed
           25      up his hard drive first using a Seagate back-up drive, and that the Seagate back-up
           26      drive had remained in use on NMS devices at least through December 2, 2015, yet had
           27      never been produced. He also explained that Neil Shekhter had another computer that
           28      he had used to create the forgeries, which was still in use through at least late

Gibson, Dunn &
                                                                33
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 35 of 60 Page ID #:35


               1   September 2015, after the trial court’s forensic freeze order, yet it also was never
               2   produced. He further testified that NMS had failed to produce the hard drive that had
               3   been swapped out, the back-up hard Seagate drive and at least 21 other electronic
               4   devices. Moreover, he explained that NMS continued to delete records, including files
               5   that matched the forgeries, long after the forensic preservation and production orders,
               6   that NMS had renamed a file from AEW to just “W,” and that NMS and Shekhter had
               7   backdated Shekhter’s computer at least seventeen times just between October and
               8   December 2015, had loaded tens of thousands of new files onto the computer while it
               9   was backdated, and had even replaced his operating software, all in an effort to inhibit
           10      the forensic examination.
           11            98.    Indeed, not only did Mr. Rubin testify that NMS and Shekhter continue to
           12      backdate Shekhter’s computer and load more than 60,000 new files onto the computer
           13      mere minutes before the forensics examination took place on December 2, 2015, but
           14      NMS’ own expert testified that at that exact time, when the NMS Counsel Defendants
           15      were also supposed to be there, Neil Shekhter, Alan Shekhter and NMS’ IT Director,
           16      Enrique Sanchez, were all with that very computer, making it clear that this
           17      misconduct was not only company-wide, but also almost certain that the NMS Counsel
           18      Defendants were actively engaged in the same misconduct.
           19            99.    With respect to the creation of “Version 2,” Mr. Rubin testified that NMS
           20      created that forgery through a complex, multi-step process that AEW’s experts were
           21      later able to reconstruct through a detailed forensic examination of the few NMS
           22      devices and electronic data that NMS did not hide, alter or destroy. Specifically, on
           23      July 12, 2013, Shekhter, the head of NMS, sent an email to his son Adam Shekhter,
           24      who was, at that time, working as a research analyst intern at NMS; this email attached
           25      a PDF version of the original executed JVA with the 5-year Buy/Sell Provision (before
           26      many important amendments were made to the JVA) in an electronic file named “P6
           27      LA MF Holdings I LLC.pdf.” It was this PDF file that was used as the basis for the
           28      forgery of the JVA.

Gibson, Dunn &
                                                               34
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 36 of 60 Page ID #:36


               1         100. On July 14, 2013, the electronic version of the forged JVA was created.
               2   At 9:46 p.m., Neil Shekhter, who conducted his NMS business largely on his “home
               3   computer” opened a file on his home computer named “P6 LA MF Holdings I LLC
               4   clean NS 123 PRINT.pdf”—a title identical to that of the PDF that Shekhter forwarded
               5   to Adam Shekhter two days earlier, but for the appended language “clean NS 123
               6   PRINT.” Notably, the inclusion of “NS,” Shekhter’s initials, in the document title
               7   confirmed that Shekhter created the PDF, as he commonly added his initials to
               8   documents he created for NMS. The file was opened by Neil Shekhter on his home
               9   computer, called “DELLNEIL2012-PC,” and edited with an Adobe Acrobat
           10      application to change the “five (5)” language in Section 11.1(a)(i) to read “three (3).”
           11      This alteration caused the single line of text—the line containing the fabricated term—
           12      to hang over the right-hand justification that exists in every other line of the page and
           13      on every other page in the JVA.
           14            101. On July 15, 2013, at 1:24 p.m., the electronic “clean NS 123 PRINT”
           15      forgery was transferred from the “DELLNEIL2012-PC” computer to a USB flash drive
           16      (which was also never produced by NMS or its attorneys, despite the Court order
           17      requiring its production) and subsequently opened on Adam Shekhter’s NMS desktop
           18      computer at 3:51 p.m. The forgery was then printed by Adam Shekhter at NMS’
           19      offices on NMS’ Xerox WorkCenter 7775 printer, Serial Number RFX001896. After
           20      it was printed, the forgery was scanned by Adam Shekhter to Adam Shekhter’s NMS’
           21      email account shortly after 4:00 p.m., eliminating all metadata that would have been
           22      associated with the PDF file (to conceal the origins of the forgery).
           23            102. After scanning the forgery and saving it as a PDF, Mr. Rubin explained
           24      that Adam Shekhter emailed this “CLEAN” file to his father, Neil Shekhter, at 4:51
           25      p.m. all part of NMS’ fraudulent scheme. After he received the PDF of the forgery
           26      from his son, Shekhter, on behalf of NMS, began circulating the forgery internally at
           27      NMS to make it appear that others had always had a copy of the forgery. A review of
           28

Gibson, Dunn &
                                                               35
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 37 of 60 Page ID #:37


               1   NMS’ electronic server and devices, however, showed that no electronic copy of the
               2   forgery ever existed on any NMS server or device before July 15, 2013.
               3   R.    The November 22, 2016 Terminating Sanctions Order
               4         103. On November 22, 2016, the trial court issued its Terminating Sanctions
               5   Order, finding NMS had engaged in wide-spread forgery, perjury and destruction of
               6   evidence. Among other findings, the trial court concluded:
               7
                         (a)   “Plaintiffs’ coordinated, intentional, widespread destruction of evidence
               8
                         has placed into doubt everything they produced, failed to produce, and any
               9
                         witness testimony Plaintiffs may intend to offer.”
           10

           11            (b)   “Plaintiffs fabricated evidence, submitted perjury about the same, and
           12            destroyed evidence, while simultaneously representing to the Court that they
           13            were proffering authentic documents and that they had preserved evidence.”
           14
                         (c)   “Indeed, the level of document and evidence destruction here is so
           15
                         shocking, intentional, and pervasive that violations of prior court orders are
           16
                         not even required for the imposition of such sanctions—although such
           17
                         violations do exist here and justify terminating sanctions.”
           18

           19            (d)   “At the Evidentiary Hearing, Plaintiffs did not call several witnesses to
           20            testify, including NMS principal Neil Shekhter and NMS employees Adam
           21            Shekhter, Alan Shekhter, Enrique Sanchez (NMS’ IT Administrator), and Eddie
           22            Valentin (Neil Shekhter’s assistant), all of whom submitted declarations in
           23            opposition to Defendants’ Motion. Plaintiffs did not explain why these
           24            witnesses were not called. The failure to call these witnesses despite an
           25            opportunity to do so undermines all of their credibility.”
           26
                         (e)   “There can be no question that Plaintiffs’ failure to call these key
           27
                         witnesses, as well as Plaintiffs’ willful destruction of evidence and document
           28

Gibson, Dunn &
                                                              36
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 38 of 60 Page ID #:38


               1        destruction, leads to the inference that Plaintiffs are guilty of the forgery,
               2        perjury, and spoliation Defendants claim. After hearing all of the evidence, the
               3        Court has no doubt this is the case.”
               4
                        (f)    “Terminating and monetary sanctions are appropriate in light of the
               5
                        extensive evidence that Plaintiffs forged several pieces of evidence—at least
               6
                        “Version 2,” the “La Cienega PMA,” and the “Cover Letter.” This by itself
               7
                        constitutes a fraud on the court, the unlawful spoliation of evidence, and
               8
                        attempts to undermine the judicial system.”
               9

           10           (g)    “The Court also finds ample evidence that Plaintiffs—in particular Neil
           11           Shekhter—have provided false testimony under oath in order to mislead the
           12           Court and cover up their own misconduct.”
           13
                        (h)    “Among the many actions, including those discussed above, Plaintiffs
           14
                        fraudulently altered and modified Neil’s New Home Computer, destroying
           15
                        evidence in the process; lied about and have failed to produce Neil’s 2012 Home
           16
                        Computer; intentionally deleted relevant materials provided by a witness;
           17
                        intentionally downloaded and installed updates that destroyed evidence;
           18
                        downloaded and installed data sweeping software that destroyed evidence;
           19
                        altered and attempted to backdate key files; failed to produce at least four key
           20
                        devices with critical evidence and at least 21 devices in total; by their own
           21
                        admission, intentionally destroyed key hard drives and a backup; and deleted
           22
                        specific files relating to the forgeries in this case.”
           23

           24           (i)    “Plaintiffs’ misconduct was knowing and intentional, in plain violation of
           25           this Court’s September 8 and October 6, 2015 Orders. Intentional, willful,
           26           coordinated destruction of evidence certainly justifies terminating sanctions,
           27           especially here where many of those actions were in plain violation of the
           28           Court’s Orders.”

Gibson, Dunn &
                                                                37
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 39 of 60 Page ID #:39


               1        (j)   “Plaintiffs forged at least one key document—the JVA their claims
               2        relied upon—in 2013. This was followed by additional forgeries, perjury, and
               3        the coordinated and widespread spoliation and concealment of evidence in this
               4        case. There is no way to effect compliance with civil discovery or the Court’s
               5        Orders, since Plaintiffs have already destroyed countless materials relevant to
               6        this case. And there is no way to know the full extent of the damage done.
               7        Plaintiffs’ actions, particularly those since the Court entered its Orders, were
               8        willful and show a history of abuse that continues to this day, and nothing less
               9        than terminating sanctions would produce compliance with this Court’s Orders.”
           10
                        (k)   “Version 2” is not an authentic document. It is a forgery.”
           11

           12           (l)   “Two versions of the “La Cienega PMA” were created on June 24,
           13           2015, and both were fabrications.”
           14
                        (m)   “The ‘La Cienega PMA’ is a forgery.”
           15

           16           (n)   “The ‘Cover Letter’ is a forgery.”
           17
                        (o)   “In total, there are at least 21 devices that have been plugged into Neil’s
           18
                        New Home Computer alone that have not been produced by Plaintiffs. Plaintiffs
           19
                        offered no evidence to credibly refute this evidence.”
           20

           21           (p)    “Neil Shekhter’s testimony was knowingly false.”
           22
                        (q)   “Plaintiffs also offered no explanation regarding the provenance of the
           23
                        three alleged forgeries, two of which were allegedly created during the pendency
           24
                        of this action. Plaintiffs have not proffered anyone, including Plaintiffs’ own
           25
                        principal Neil Shekhter, to explain why the three documents are not forgeries, or
           26
                        to explain the discrepancies in the sworn statements of NMS’ employees and the
           27
                        briefs submitted by NMS’ counsel. Nor have Plaintiffs proffered any
           28

Gibson, Dunn &
                                                             38
Crutcher LLP
                                           COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 40 of 60 Page ID #:40


               1        testimony or explanation to rebut Defendants’ showing that Plaintiffs failed to
               2        produce documents related to the alleged forgeries in the normal course of
               3        discovery even though this material was in Plaintiffs’ and Plaintiffs’ counsel’s
               4        possession.”
               5
                        (r)   “Terminating and monetary sanctions are also appropriate in light of
               6
                        Plaintiffs’ perjury regarding the authenticity of and circumstances
               7
                        surrounding all of the forged documents. This misconduct is also
               8
                        reprehensible.”
               9

           10           (s)   “Terminating and monetary sanctions are also appropriate here in this
           11           case, with respect to both Plaintiffs’ claims and Cross-Complainant’s Cross-
           12           Complaint, given Plaintiffs’ massive, intentional, coordinated effort to destroy
           13           evidence, especially in light of, and in plain violation of, the specific September
           14           8, 2015 Order of this Court directing them to preserve and not alter evidence and
           15           the October 2015 Order requiring them to produce evidence for forensic
           16           examination.”
           17
                        (t)   “Plaintiffs, like the plaintiff in R.S. Creative, brought this case based upon
           18
                        forged documents, committed perjury, and then intentionally and purposefully
           19
                        destroyed a wide swath of evidence relating to the forgeries (which related to
           20
                        Plaintiffs’ original claims and Cross-Complainant’s Cross-Complaint claims). It
           21
                        does not remedy the situation that Plaintiffs’ claims based upon the forgery have
           22
                        been dismissed; rather, their widespread misconduct infects the entirety of these
           23
                        proceedings.”
           24

           25           (u)   “Additionally, the Court considers the fact that, despite their actions being
           26           front and center in Defendants’ Motion, Plaintiffs did not call as witnesses at the
           27           Evidentiary Hearing (despite more than ample opportunity to do so) Neil
           28           Shekhter (who engaged in the outrageous actions of spoliation, perjury, and

Gibson, Dunn &
                                                             39
Crutcher LLP
                                           COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 41 of 60 Page ID #:41


               1        forgery presented to the Court), Adam Shekhter (who participated with Neil
               2        Shekhter in creating the forgery of “Version 2”), and Alan Shekhter (who
               3        assisted Neil Shekhter with the hard drive swap discussed above). Plaintiffs
               4        likewise failed to present testimony from Enrique Sanchez and Eddie Valentin at
               5        the Evidentiary Hearing. The absence of any live testimony from these
               6        individuals was stunning.”
               7
                        (v)   “The home computer Neil Shekhter used in 2014-2015 . . . is indisputably
               8
                        a critical piece of evidence. On it, Neil Shekhter conducted [the NMS
               9
                        Plaintiffs’] business during much of the time period in this litigation . . . Despite
           10
                        this computer’s obvious relevance, [the NMS Parties] set out on a scheme to
           11
                        destroy and alter its contents.”
           12

           13           (w)   “Neil Shekhter [and his son] initiated and executed a plan to: (i) remove a
           14           hard drive from Neil’s New Home Computer; (ii) replace it with a new hard
           15           drive that looked similar to the old one; (iii) manipulate and alter the computer
           16           by artificially backdating the computer’s clock to make the files appear older
           17           than they were; and then (iv) flood the new hard drive with more than 75,000
           18           backdated files and folders.”
           19
                        (x)   “While [the NMS Parties] state that they ‘discarded’ both the old hard
           20
                        drive [of Neil’s New Home Computer] and the Seagate device on which they
           21
                        backed up the old hard drive, forensic evidence shows that the Seagate device
           22
                        was connected to Neil’s computer as late as December 2, 2015 . . . [but]
           23
                        [n]either the old hard drive nor the back-up [Seagate] drive was ever produced,
           24
                        in violation of this Court’s Orders.”
           25

           26           (y)   “Like Neil’s New Home Computer, the home computer that Neil Shekhter
           27           used in the summer of 2013 when allegedly receiving the scan of [the Joint
           28           Venture Agreement] . . . is another critical piece of evidence. . . . Neil Shekhter

Gibson, Dunn &
                                                                40
Crutcher LLP
                                           COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 42 of 60 Page ID #:42


               1           testified . . . simply that he ‘threw [this device] away’ by ‘put[ting] it in the
               2           trash,’” but in reality, forensic analysis confirms the computer “was in use as
               3           late as September 19, 2015, after this Court issued its [Freeze Order].”
               4   S.      The December 1 and 2, 2016 Judgments Against NMS
               5           104. On December 1, 2016, the trial court entered judgment against NMS on
               6   all of its affirmative claims.
               7           105. Also, on both December 1 and December 2, 2016, the trial court heard
               8   further evidence from AEW in support of the relief AEW sought in its cross-complaint
               9   against NMS. After hearing the evidence, the court noted “I appreciate the fact that the
           10      fraud was revealed because it’s not just this court’s order, it’s the whole system, the
           11      fraud on the whole system.” The Court entered a default judgment against NMS and
           12      in favor of AEW on its cross-complaint on December 2, 2016. The default judgment,
           13      entered only after a two-day prove-up hearing, confirmed, among other things, that
           14      NMS had already committed misconduct and was in breach of the JVA before it ever
           15      filed the frivolous Lincoln Studios Litigation. Among other findings included in the
           16      default judgment against NMS, the Court found the following:
           17

           18
                        (a) “The document referred to as “Version 2” of the JVA in NMS’ First and Second
                            Amended Complaints (and referenced in Paragraph 40 of AEW’s Cross-
           19               Complaint) is a fabrication and forgery created by NMS and its affiliates.
           20               Specifically, NMS and its affiliates changed the Buy/Sell provision in
                            Section 11.1(a)(i) of the JVA from a five-year term to a three-year term that was
           21               never agreed upon by the parties.” (¶ 4.)
           22
                        (b) “NMS breached the JVA in the following respects:”
           23
                         “Fraud, Misrepresentation, and Forgery. As the Court found in its November
           24             22, 2016 Order Granting Defendants’ and Cross-Complainant’s Motion for
           25             Terminating and Other Sanctions, NMS committed a broad variety of fraudulent
                          conduct [and] misrepresentations.” (¶ 6.a)
           26
                         “In particular, as explained above in Paragraph 4, the Court found that ‘Version
           27
                          2’ of the JVA in NMS’ First and Second Amended Complaints (and referenced
           28

Gibson, Dunn &
                                                                  41
Crutcher LLP
                                               COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 43 of 60 Page ID #:43


               1        in Paragraph 40 of AEW’s Cross-Complaint) is a fabrication and forgery created
               2        by NMS and its affiliates.” (¶ 6.a)

               3      “The Court also found that a cover letter dated September 14, 2010 from Eric
                       Samek and Neil Shekhter, which NMS and its affiliates first proffered in
               4
                       September 2015 and claimed accompanied the alleged hard copy of “Version 2”
               5       of the JVA, is a fabrication and a forgery created by NMS and its affiliates.” (¶
                       6.a)
               6

               7      “The Court further found that the property management agreement (“PMA”) for
                       the Luxe La Cienega Property (“La Cienega PMA”) that was first proffered by
               8
                       NMS and its affiliates in June 2015 and contained a 60-day termination
               9       provision in Section 12.1, as opposed to a 30-day termination provision in all
                       other PMAs for the Properties, is a fabrication and a forgery created by NMS
           10
                       and its affiliates.” (¶ 6.a)
           11
                      “Moreover, the Court found that NMS and its affiliates made numerous
           12          misrepresentations and false statements in connection with these forgeries,
           13          including such statements to AEW and this Court.” (¶ 6.a)

           14         “NMS and its affiliates also committed several violations of the PMAs,
           15
                       including but not limited to NMS’ related entity, NMS Properties, Inc.’s (“NMS
                       Properties”), refusal to recognize the valid termination of the PMAs, failure to
           16          vacate the Properties (with the exception of the Luxe Washington Property),
           17
                       failure to return the books and records of the Properties to AEW and the
                       Subsidiary Companies, and failure to otherwise cooperate with the transition of
           18          management to a new property manager.” (¶ 6.a)
           19
                      “Furthermore, NMS failed to disclose any of the multiple, pending litigations in
           20          which NMS’ principal, Neil Shekhter, was involved when the JVA was
                       executed;” (¶ 6.a)
           21

           22         “The conduct set forth in Paragraph 6(a) constitutes breaches of Sections 2.3,
                       4.1, 8.1, 8.4, 8.9, 10.1(a), and 10.1(q) of the JVA;” (¶ 6.b)
           23

           24
                      “Misappropriation and Mishandling of Joint Venture Funds. NMS has
                       misappropriated funds from the Joint Venture by refusing to comply with
           25          AEW’s instruction on July 31, 2015 to NMS and its related entity NMS
           26
                       Properties to transfer all cash funds of the Joint Venture and the Subsidiary
                       Companies to designated accounts and by denying AEW access to such funds.
           27          NMS Properties also refused to comply with AEW and the Subsidiary
           28
                       Companies’ instructions to seek AEW approval before making expenditures and
                       provide a weekly summary of expenses to be paid along with invoices and back-
Gibson, Dunn &
                                                            42
Crutcher LLP
                                          COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 44 of 60 Page ID #:44


               1        up for such expenses. NMS also failed to fund its share of capital calls after
               2        AEW gave notice requiring such capital calls on July 15, 2015;” (¶ 6.c)

               3      “The conduct set forth in Paragraph 6(c) constitutes breaches of Sections 3.2,
                       4.1(b), and 8.1 of the JVA;” (¶ 6.d)
               4

               5      “Misappropriation and Mishandling of Joint Venture Records. NMS has
                       misappropriated and mishandled the Joint Venture records in several respects.
               6       NMS has not maintained the books and records of the Joint Venture and the
               7       Properties as required by the JVA. NMS also failed to provide AEW with
                       access to the Yardi Systems, Inc. (“Yardi”) records relating to the Properties,
               8
                       including information for the Luxe La Cienega Property by removing AEW
               9       from the weekly Yardi distribution list for Luxe La Cienega.” (¶ 6.e)
           10         “NMS further failed to provide AEW’s retained accountant, Grobstein Teeple
           11          LLP, the required access to the books and records of the Joint Venture as
                       requested by AEW, by failing to provide AEW with relevant information for the
           12          Luxe La Cienega Property, and by abruptly removing AEW from the weekly
           13          distribution list for such information in July 2015.” (¶ 6.e)

           14         “NMS further commingled documentation, records, and funds of the Joint
           15
                       Venture’s Properties with unrelated documentation, records, and funds.
                       Moreover, NMS and NMS Properties refused to provide AEW with a final
           16          accounting concerning the Properties upon the termination of NMS Properties as
           17
                       property manager, despite AEW’s repeated demands;” (¶ 6.e)

           18         “The conduct set forth in Paragraph 6(e) constitutes breaches of Sections 4.1(a),
                       4.7, and 8.18 of the JVA;” (¶ 6.f)
           19

           20         “Other Breaches. NMS has committed several other breaches of the JVA. NMS
                       filed the First Amended Complaint in the above-captioned lawsuit and by
           21          naming as defendants the Joint Venture, and other entities and individuals—
           22          including Eric Samek, Marc Davidson, AEW Capital Management, L.P., AEW
                       Partners VI, L.P., AEW Partners VI, Inc., and AEW VI, L.P.—all of which are
           23          indirect owners of or affiliated with AEW, in violation of several provisions of
           24          the JVA, and seeking to dissolve the Joint Venture, and asserting claims in this
                       action against AEW for breach of fiduciary duty;” (¶ 6.g)
           25

           26
                      “The conduct set forth in Paragraph 6(g) is a breach of Sections 8.4(t), 8.17,
                       15.11, and 15.17 of the JVA;” (¶ 6.h)
           27
                      “NMS also entered into two unauthorized agreements with related parties of
           28
                       NMS without AEW’s approval, which also involved the misappropriation of
Gibson, Dunn &
                                                             43
Crutcher LLP
                                          COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 45 of 60 Page ID #:45


               1           Joint Venture funds and the wrongful attempt to increase NMS’s own profits
               2           and stake in the Joint Venture;” (¶ 6.i)

               3         “The conduct set forth in Paragraph 6(i) constitutes a breach of Sections 8.4 and
                          8.9 of the JVA;” (¶ 6.j)
               4

               5         “NMS has committed Events of Default pursuant to Sections 10.1(a), (d), (o),
                          and (q) of the JVA.” (¶ 7.a)
               6
                   T.      The Terminating Sanctions and Judgments Against NMS Are Affirmed On
               7
                           Appeal
               8
                           106. Defendants appealed from the judgments against NMS, though did not
               9
                   challenge any of the trial court’s findings of forgery, perjury or destruction of evidence
           10
                   on appeal. On June 20, 2018, the Court of Appeal affirmed the Terminating Sanctions
           11
                   Order, and affirmed both the December 1, 2016 and December 2, 2016 judgments
           12
                   against NMS. The Court of Appeal held, in part:
           13

           14              (a)   “We affirm the judgment as to the Cross-Complaint because we find that
           15              appellants’ acts of intentional destruction and suppression of evidence and
           16              perjury constitute discovery abuse that is egregious and intolerable and infects
           17              the entire proceedings.”
           18
                           (b)   “The trial court found pervasive, massive destruction of documents and
           19
                           files directly relating to the Joint Venture, that caused the “permanent loss of
           20
                           untold evidence and metadata” on Shekhter’s computer, including the
           21
                           manipulation and deletion of files, backdating the computer more than 17 times
           22
                           which affected more than 800,000 files and folders and failing to identify and
           23
                           produce at least 21 devices that had access to the documents in question. All of
           24
                           this misconduct irreparably damaged respondents’ ability to defend the litigation
           25
                           and pursue crossclaims, even those unrelated to the take-out or buy out of
           26
                           respondents’ interest under either Article 6 or 11.”
           27

           28

Gibson, Dunn &
                                                                44
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 46 of 60 Page ID #:46


               1         (c)   “The misconduct here was extensive, intentional and in violation of court
               2         orders designed to prevent the very abuse which occurred.”
               3
                         (d)   “According to the trial court, there “is no way to effect compliance with
               4
                         civil discovery or the Court’s Orders, since [Appellants] have already destroyed
               5
                         countless materials relevant to this case. And there is no way to know the full
               6
                         extent of the damage done.” Appellants’ “widespread misconduct infects the
               7
                         entirety of these proceedings,” such that the “coordinated[,] intentional[,]
               8
                         widespread destruction of evidence has placed into doubt everything they
               9
                         produced, failed to produce, and any witness testimony [they] may intend to
           10
                         offer.” We find no error in the imposition of terminating sanctions.”
           11

           12            (e)   “Appellants do not challenge the trial court’s findings that the misconduct
           13            here included willful tampering with computers and documents and the failure
           14            to produce devices, all of which constituted multiple violations of two court
           15            orders. They do not deny that they misused the discovery process.”
           16      U.    The Court of Appeal Also Rejects NMS’ New Article 6 Claim
           17            107. In addition to affirming the judgments against NMS as a result of the trial
           18      court’s Terminating Sanctions Order, in a separate opinion the Court of Appeal also
           19      rejected NMS’ new Article 6 theory on the pleadings, affirming the trial court’s order
           20      sustaining AEW’s demurrer to NMS’ Article 6 claim without leave to amend. The
           21      Court of Appeal confirmed that NMS’ argument was contrary to the express terms of
           22      Article 6 of the JVA, which says nothing about acquiring another member’s interest in
           23      the Joint Venture, and affirming the trial court’s finding that JVA was not reasonably
           24      susceptible to NMS’ suggested interpretation. The Court of Appeal also noted that
           25      rather than support NMS’ argument, the extrinsic evidence undermined its claim:
           26
                         They offer extrinsic evidence to explain the essential contractual terms
           27
                         they contend “were understood by the parties but would otherwise be
           28

Gibson, Dunn &
                                                              45
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 47 of 60 Page ID #:47


               1         unintelligible to others.” (Sterling v. Taylor (2007) 40 Cal.4th 757, 767.)
               2         They offer Samek’s May 19, 2010 email to Shekhter indicating that AEW
               3         agreed to a “minimum equity multiple of 1.75x” and that if AEW’s
               4         investment is “monetize[d]” within five years “then NMS will keep all
               5         proceeds above AEW’s 24% annual return.” This email states nothing
               6         about acquiring the other party’s interest, much less about acquiring it for
               7         1.75 times its investment. It simply describes how profits are distributed
               8         and interests are to be “monetized.” In fact, other extrinsic evidence not
               9         mentioned by appellants suggests appellants do not interpret Article 6 to
           10            include the right to acquire the other party’s interest upon
           11            “monetization” that they now advocate here. Shekhter’s June 2013, letter
           12            to AEW attached as Exhibit D to the TAC, acknowledges that the JVA
           13            needs to be amended both “to provide for the withdrawal of the Investor
           14            Member from the Company once its economic interest becomes zero” and
           15            “to allow the Operating Member to use outside funds to get the Investor
           16            Member to an IRR of 24% and 1.75 multiple.” Accordingly, the trial
           17            court’s finding that appellant’s interpretation was not one to which the
           18            language of Article 6 was susceptible is not error. Because the contract is
           19            not susceptible to that interpretation, leave to amend was properly denied
           20            as to this cause of action.
           21      V.    The Judgments Against NMS Are Now Final
           22            108. After NMS lost in the Court of Appeal, Defendants filed a Petition for Re-
           23      Hearing, which was denied. Defendants then filed a Petition for Review with the
           24      California Supreme Court, and that too was denied. Thus, the judgments against NMS
           25      are now final.
           26

           27

           28

Gibson, Dunn &
                                                              46
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 48 of 60 Page ID #:48


               1                               FIRST CLAIM FOR RELIEF
               2                         (For Malicious Prosecution Against NMS)
               3         109. Plaintiff incorporates by reference paragraphs 1 through 108 above, and
               4   117 through 136 below, and reassert those allegations as if set forth in full herein.
               5         110. The Lincoln Studios Litigation was initiated and prosecuted against
               6   Plaintiff by and at the direction of NMS.
               7         111. The Lincoln Studios Litigation was continued and prosecuted against
               8   Plaintiff by and at the direction of NMS to a legal termination on the merits in favor of
               9   Plaintiff and against NMS. On December 1 and 2, 2016, the trial court entered final
           10      judgments in favor of Plaintiff and against NMS. On June 20, 2018, the Court of
           11      Appeal affirmed the entry of judgment against NMS and in favor of Plaintiff. The
           12      judgments against NMS became final in November 2018.
           13            112. NMS did not have probable cause to file or pursue the Lincoln Studios
           14      Litigation. NMS knew its claims were utterly and completely without merit, and that
           15      they were based on a forgery and false allegations. NMS submitted additional
           16      forgeries to the Court, submitted testimony it knew constituted perjury, and engaged in
           17      widespread evidence spoliation in order to conceal its misconduct and to keep alive a
           18      lawsuit it knew to have no merit.
           19            113. In initiating and continuing to prosecute the Lincoln Studios Litigation,
           20      NMS acted for purposes other than succeeding on the merits. NMS knew it could not
           21      succeed on the merits on its claims because its claims were based on forgeries and
           22      perjury. NMS’ improper purposes included forcing a sale of AEW’s interest in the
           23      Joint Venture to NMS and at a fraction of what it was worth. Indeed, in an August
           24      2016 letter to AEW, NMS’ Shekhter expressly warned that “[o]ne way or another, I
           25      intend to pay-back and/or buy-out AEW and get AEW and its AEW Fund VI investors
           26      out of this portfolio,” and that “[y]our [AEW’s] best case scenario is years of
           27      litigation before there is any finality or resolution.”
           28

Gibson, Dunn &
                                                               47
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 49 of 60 Page ID #:49


               1          114. In initiating and continuing to prosecute the Lincoln Studios Litigation,
               2   NMS acted with oppression, fraud, and malice, including, but not limited to, acting
               3   with intent to cause injury to Plaintiff, and engaging in a systematic concealment of the
               4   truth in order to advance NMS’ baseless claims against Plaintiff. As such, NMS
               5   willfully and consciously disregarded Plaintiff’s rights. No reasonable party would
               6   have filed, let alone pursued for more than three years, NMS’ lawsuit against AEW.
               7          115. As a direct and proximate cause of NMS’ conduct, Plaintiff was forced to
               8   expend enormous time and resources, and to incur millions of dollars in legal fees and
               9   costs, defending itself and its affiliates and vendors against the meritless claims
           10      asserted by NMS in the Lincoln Studios Litigation. Furthermore, Plaintiff suffered
           11      harm to its reputation and business interests. The conduct of NMS was a substantial
           12      factor and proximate cause of the harm to Plaintiff.
           13                                  SECOND CLAIM FOR RELIEF
           14               (For Malicious Prosecution Against the NMS Counsel Defendants)
           15             116. Plaintiff incorporates by reference paragraphs 1 through 115 above and
           16      reasserts those allegations as if set forth in full herein.
           17             117. The Lincoln Studios Litigation was initiated and prosecuted against
           18      Plaintiff by or at the direction of the NMS Counsel Defendants, and the Lincoln
           19      Studios Litigation resulted in a final judgment on the merits against NMS and in favor
           20      of AEW.
           21             118. The NMS Counsel Defendants did not have probable cause to file or
           22      pursue the Lincoln Studios Litigation against AEW. The NMS Counsel Defendants
           23      were aware, and/or acted with reckless disregard of the truth that NMS’ lawsuit against
           24      AEW lacked merit, that “Version 2” on which it was based was a forgery, that the
           25      story of a “typo” in Article 11 of the JVA was false, and that “Version 3,” as
           26      Defendants called it, was actually the operative JVA that had been used by the parties
           27      to the Joint Venture, including NMS, since January 11, 2011, and that it was not, as
           28      Defendants alleged, a forgery created by AEW without the knowledge or consent of

Gibson, Dunn &
                                                                 48
Crutcher LLP
                                              COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 50 of 60 Page ID #:50


               1   NMS. All the NMS Counsel Defendants had to do was review the contemporaneous
               2   records or interview NMS’ former President, Andersen, or interview NMS’ deal
               3   counsel, and the forgery and fraud would have been obvious. There was no evidence
               4   supporting the forgery or fraudulent allegations. So the NMS Counsel Defendants
               5   either did such basic work and knew that the lawsuit had no merit, or they willfully
               6   refused to do any investigation at all before filing a complaint based on a forgery and
               7   patently false allegations, alleging fraud and breach of contract claims over hundreds
               8   of pages, and seeking “billions” of dollars in damages. In other words, the NMS
               9   Counsel Defendants filed the FAC knowing it had no merit and/or acted with reckless
           10      disregard of the truth.
           11            119. In any event, on June 16, 2015, the NMS Counsel Defendants were
           12      provided copies of the specific July 2010 request made by NMS, in writing,
           13      demanding a 5-year Buy/Sell in Article 11 of the JVA. The NMS Counsel Defendants
           14      also attended the September 2015 depositions of NMS’ former President, Andersen,
           15      and deal counsel, Chernove, as well as the depositions of AEW’s deal counsel, all of
           16      whom confirmed that NMS had expressly requested a 5-year Buy/Sell in Article 11,
           17      and that there was no “typo” in Article 11 of the executed JVA, with respect to the 5-
           18      year Buy/Sell or otherwise. Yet they continued to wrongfully and maliciously pursue
           19      the Lincoln Studios Litigation against AEW based on the forged “Version 2” and
           20      NMS’ false allegations.
           21            120. Also in September 2015 the NMS Counsel Defendants were in possession
           22      of AEW’s forensic examination motion, backed by expert testimony, demonstrating
           23      that “Version 2” was in all likelihood a forgery created by pdf overwriting software by
           24      NMS, and in January 2016 the NMS Counsel Defendants were in possession of
           25      AEW’s Motion for Terminating Sanctions, backed by expert testimony, conclusively
           26      establishing that “Version 2” – a document that NMS and the NMS Counsel
           27      Defendants had assured the trial court, including under oath, was an original and
           28      genuine document delivered by AEW to NMS in September 2010, was actually a

Gibson, Dunn &
                                                              49
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 51 of 60 Page ID #:51


               1   forgery created by the head of NMS, Neil Shekhter, and his son, Adam Shekhter, on
               2   July 15, 2013. The CPS Code contained on “Version 2” was alone sufficient to
               3   establish that “Version 2” was a forgery created on NMS’ devices in July 2013, and
               4   not a genuine document prepared and delivered by AEW in September 2010. But
               5   AEW’s experts also provided extensive additional evidence that “Version 2” was a
               6   forgery created by NMS.
               7         121. AEW’s Motion for Terminating Sanctions served on NMS and the NMS
               8   Counsel Defendants also contained irrefutable evidence that the “Cover Letter” NMS
               9   and the NMS Counsel Defendants had assured the trial court was a genuine original
           10      document received by NMS in September 2010 was actually a forgery created by
           11      NMS’ Neil Shekhter in June 2016 after the discovery conference in which the NMS
           12      Counsel Defendants were provided evidence that “Version 2” was a forgery and that
           13      the “typo” story was a lie. Among other evidence identified, AEW’s experts identified
           14      the earlier document from which the signature block of the forged “Cover Letter” was
           15      cut-and-pasted, they identified earlier electronic versions of the same forgery created
           16      by NMS on the same day in June 2015 that NMS and the NMS Counsel Defendants
           17      were ordered to produce and that they did not produce, they identified NMS emails
           18      from Shekhter to himself and from Shekhter to others at NMS discussing the earlier
           19      versions of the forged “Cover Letter” that NMS and the NMS Counsel Defendants
           20      were ordered to produce and that they did not produce, and they identified that version
           21      of Adobe Acrobat that was used to create the hidden, earlier versions of the forged
           22      “Cover Letter.” AEW’s experts explained that NMS, and Shekhter in particular, used
           23      a version of Adobe Acrobat that did not exist until December 2014, even though the
           24      metadata associated with the first hidden, earlier version of the “Cover Letter”
           25      suggested it was created in September 2010, and they explained that NMS/Shekhter
           26      created the document in June 2015 after backdating Shekhter’s home computer. The
           27      hidden emails identified by AEW’s experts included emails from Shekhter asking
           28

Gibson, Dunn &
                                                              50
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 52 of 60 Page ID #:52


               1   other NMS employees if they could tell when the version of the “Cover Letter” he
               2   emailed them was created.
               3         122. AEW’s experts also provided irrefutable evidence that the La Cienega
               4   PMA that NMS and the NMS Counsel Defendants had assured the trial court was an
               5   original and genuine document from 2012 was in fact a forgery create by NMS, and by
               6   Shekhter in particular, in June 2015 after NMS believed its affiliate was about to lose a
               7   preliminary injunction motion in another case. Not only did AEW’s experts identify
               8   the earlier draft Property Management Agreement related to another JV Property that
               9   NMS, and Shekhter in particular, used as the basis for this particular forgery, but they
           10      identified the emails sent from closed NMS accounts attaching the older draft to
           11      Shekhter just before the forgery was based, all of which had been ordered by the trial
           12      court to be produced by NMS and the NMS Counsel Defendants and that were hidden
           13      instead. AEW’s experts also identified the NMS word document created by NMS’
           14      Shekhter with a name matching that of the forgery created at the time the forgery first
           15      appeared, which NMS and the NMS Counsel Defendants not only failed to produce, in
           16      violation of the trial court’s order, but which was actually deleted from Shekhter’s
           17      computer. And perhaps the most damning evidence of all, AEW’s experts identified a
           18      botched version of the forged La Cienega PMA that was sent by NMS’ Shekhter to the
           19      NMS Counsel Defendants the night before the NMS Counsel Defendants first
           20      submitted the forged La Cienega PMA to the trial court attached to a perjurious
           21      declaration claiming it to be authentic. The botched version of the forgery identified
           22      the wrong owner of the La Cienega Property; in other words, it was a document that
           23      could not have been genuine. Not only did NMS and the NMS Counsel Defendants
           24      fail to explain how they could have been in possession of such a document, but they
           25      also failed to explain why they never produced it despite multiple court orders that
           26      they do so. The only explanation is that the NMS Counsel Defendants knowingly hid
           27      from AEW and the trial court both the botched forgery and the emails they were
           28

Gibson, Dunn &
                                                              51
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 53 of 60 Page ID #:53


               1   ordered to produce in order to help NMS perpetuate a fraud on the trial court and
               2   AEW.
               3          123. AEW’s experts also identified explicit and incontrovertible evidence that
               4   NMS and the NMS Defendants made false and misleading statements about the
               5   number and identity of NMS electronic devices that had been ordered by the trial court
               6   to be produced, that dozens of such devices had been hidden from AEW and the trial
               7   court, that NMS’ Shekhter and his son had texted each other a detailed plan to swap
               8   out the hard drive and replace it with a new one and backdate the computer so that the
               9   files they loaded onto the new drive appeared older than they were. AEW’s experts
           10      also identified uncontroverted evidence that NMS/Shekhter deleted those text
           11      exchanges and carried out their despicable plan.
           12             124. Yet the NMS Counsel Defendants continued to prosecute the Lincoln
           13      Studios Litigation. They did so after the June 2015 discovery conference. They did so
           14      after the September 2015 depositions of the former NMS President and deal counsel.
           15      They did so after the expert declarations of likely forgery in September 2015. They
           16      did so after receiving AEW’s Motion for Terminating Sanctions in January 2016 (with
           17      the exception of Defendant Genga, who quietly stopped working on the case in late
           18      December 2015 without explanation, after making (and never correcting) numerous
           19      false statements to the trial court about the genuineness of NMS’ forgeries and about
           20      NMS’ alleged preservation of evidence). They did so through the eight-day
           21      evidentiary hearing in October 2016, even though they never retained, let alone
           22      presented, a single expert who opined that the forgeries NMS advanced in the Lincoln
           23      Studios Litigation were genuine documents from 2010, as NMS had claimed. Indeed,
           24      the key expert retained and presented by the NMS Counsel Defendants at the October
           25      2016 evidentiary hearing testified that the so-called “Version 2” was created by NMS
           26      at its offices in July 2013, and that he had never even been told by the NMS Counsel
           27      Defendants that NMS was claiming that it was an original document from AEW in
           28      September 2010.

Gibson, Dunn &
                                                             52
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 54 of 60 Page ID #:54


               1         125. The NMS Counsel Defendants also failed to present any of the key NMS
               2   witnesses to the forgery and document destruction at the evidentiary hearing, even
               3   though the trial court expressly said it wished to evaluate their credibility and they
               4   never made any claim of unavailability of any such witnesses. They did not present
               5   Neil Shekhter, Adam Shekhter, Alan Shekhter, Enrique Sanchez, or Eddie Valentine.
               6   They did present Brian Bowes, but his testimony actually confirmed that the
               7   declaration the NMS Counsel Defendants had prepared for him before the evidentiary
               8   hearing was perjurious because he admitted, contrary to the declaration he signed, that
               9   he and others at NMS had deleted joint venture records from NMS’ devices.
           10            126. The NMS Counsel Defendants continued to represent NMS in pursuing
           11      NMS’ appeal from the Terminating Sanctions Order, even though they did not contest
           12      any of the trial court’s findings of forgery, perjury and destruction of evidence.
           13      Despite not challenging such findings, the NMS Counsel Defendants submitted to the
           14      Court of Appeal, and relied on, the declarations that the trial court held were
           15      perjurious.
           16            127. Before the Terminating Sanctions Order was issued by the trial court, the
           17      NMS Counsel Defendants also made numerous false statements to counsel for AEW
           18      and the trial court about the forgeries in an effort to hide NMS’ misconduct and
           19      advance NMS’ fraudulent scheme. For example, in a September 28, 2015 brief they
           20      submitted to the Court they asserted that “the original [Version 2] has remained in
           21      Shekhter’s possession until recently, when he turned it over to NMS’ counsel for
           22      handling and maintaining in accordance with the September 8, 2015 order of this
           23      Court.” The NMS Counsel Defendants also stated in the same brief that “plaintiffs
           24      have assembled the original hard copies of the agreements for holding in escrow by a
           25      third party . . . They produced for copying by AEW the original hard copies of the JVA
           26      Version 2 and the La Cienega PMA.” These statements were false and the NMS
           27      Counsel Defendants knew them to be false and/or acted with reckless disregard to the
           28      truth. The NMS Counsel Defendants also submitted to the Court a perjured

Gibson, Dunn &
                                                               53
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 55 of 60 Page ID #:55


               1   declaration from NMS’ Neil Shekhter on September 28, 2015 in which Shekhter
               2   testified, under oath: “Since my receipt of the documentation . . . in mid-September
               3   2010, I have carefully maintained the original hard copies of Version 2 and Mr.
               4   Samek’s September 14, 2010 cover letter for it.” These statements were false and the
               5   NMS Counsel Defendants knew them to be false and/or acted with reckless disregard
               6   to the truth. The NMS Counsel Defendants also submitted deposition testimony to the
               7   trial court in which NMS’ Shekhter said with regard to “Version 2”: “This document,
               8   sir, is the document that was sent to our office [in September 2010], that is correct.”
               9   This testimony was false and the NMS Counsel Defendants knew it to be false and/or
           10      acted with reckless disregard to the truth. Even after the trial court found that the
           11      testimony was false, the NMS Counsel Defendants submitted it and relied on it before
           12      the Court of Appeal.
           13            128. The NMS Counsel Defendants also made false statements to the trial
           14      court about NMS’ document preservation and production, and submitted testimony
           15      from NMS’ Shekhter, that they knew to be false and/or they acted with reckless
           16      disregard to the truth. For example, they submitted a declaration from NMS’ Shekhter
           17      in which he stated: “I also instituted a litigation hold within my company around the
           18      time this lawsuit commenced, so as to prevent deletion of emails and other files.”
           19      The NMS Counsel Defendants also represented to the trial court in a brief: “For their
           20      part, plaintiffs have taken appropriate steps to preserve electronic and other evidence in
           21      their possession. They unilaterally implemented an internal ‘litigation hold’ around
           22      the beginning of the case so that documents and emails would not be deleted. They
           23      have begun to take forensic images of all of approximately a dozen devices that they
           24      have identified as possible sources of electronic evidence in this case. As such,
           25      plaintiffs have preserved their records fully for examination, and have nothing to
           26      hide.” The NMS Counsel Defendants also represented to the trial court at oral
           27      argument: “But a litigation hold was implemented in this case at the very beginning by
           28      Mr. Shekhter. Systems were set up so that emails couldn’t be deleted, files could not

Gibson, Dunn &
                                                               54
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 56 of 60 Page ID #:56


               1   be deleted . . . .” (emphasis added.) All of these statements were false. They knew
               2   them to be false and/or they acted with reckless disregard to the truth. None were ever
               3   corrected by the NMS Counsel Defendants.
               4         129. The NMS Counsel Defendants also knew that eventually Version 2 would
               5   be proven to be a forgery but rather than withdraw they cooked up a scheme to falsely
               6   accuse AEW of switching out the document for another before conducting the forensic
               7   examination. For example, on October 16, 2015, the NMS Counsel Defendants sent an
               8   email to AEW’s counsel stating: “If you take the letter, and it ends up being dated at
               9   any time other than in 2010, it will be our position that you have altered or substituted
           10      the document.” The only reason this wrongful scheme failed is because the CPS Code
           11      and the electronic evidence proved that the document was created at NMS’ offices on
           12      July 15, 2013, making it impossible for the NMS Counsel Defendants to falsely accuse
           13      AEW or its counsel, as they had planned.
           14            130. The NMS Counsel Defendants also repeated NMS’ allegations, that they
           15      knew to be false, to AEW’s investors, to lenders for the JV Properties, and to title
           16      insurance companies and potential buyers, all with the intent to help NMS carry out its
           17      fraudulent scheme and to enrich themselves in the process. The NMS Counsel
           18      Defendants not only pursued the Lincoln Studios Litigation on behalf of NMS,
           19      knowing it was frivolous, but also filed copycat lawsuits for NMS, repeating the same
           20      false allegations, against AEW, AEW’s affiliates, and even against AEW’s counsel,
           21      only to abandon such copycat lawsuits both before and after demurrers were sustained.
           22      Thus, the NMS Counsel Defendants were knowing and willing participants in the fraud
           23      and misconduct.
           24            131. The NMS Counsel Defendants did not have probable cause to file NMS’
           25      lawsuit against AEW, did not have probable cause to assert that “Version 2” was
           26      genuine, did not have probable cause to assert that “Version 3” was a forgery, did not
           27      have probable cause to assert that Article 11 or Article 6 had been breached by AEW,
           28      or probable cause for filing or pursuing any claim in the Lincoln Studios Litigation.

Gibson, Dunn &
                                                               55
Crutcher LLP
                                            COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 57 of 60 Page ID #:57


               1          132. The NMS Counsel Defendants did not even bother to defend at least 25 of
               2   the 31 claims alleged by NMS against AEW, and never appealed the dismissal of any
               3   of those claims, even though they had represented 80% of the claims NMS had
               4   alleged, and had been outlined in hundreds of pages of allegations in both NMS’ FAC
               5   and NMS’ SAC.
               6          133. The NMS Counsel Defendants knew that NMS’ claims against AEW
               7   were utterly and completely without merit at the time they filed the FAC, and at every
               8   time thereafter. The NMS Counsel Defendants willfully and consciously disregarded
               9   Plaintiff’s rights. No reasonable attorney would have filed NMS’ lawsuit, let alone
           10      pursued it for more than three years.
           11             134. In initiating and continuing to prosecute the Lincoln Studios Litigation,
           12      the NMS Counsel Defendants acted for purposes other than succeeding on the merits.
           13      The NMS Counsel Defendants knew NMS could not succeed on the merits on its
           14      claims because its claims were based on forgeries and perjury. The NMS Counsel
           15      Defendants improper purposes included assisting NMS in its fraudulent scheme to
           16      force AEW to sell its interest in the Joint Venture to NMS, and to be paid millions of
           17      dollars in fees they would not otherwise have earned had they not filed and pursued
           18      litigation they knew to be frivolous.
           19             135. In initiating and continuing to prosecute the Lincoln Studios Litigation,
           20      the NMS Counsel Defendants acted with oppression, fraud, and malice, including, but
           21      not limited to, acting with intent to cause injury to Plaintiff, and engaging in a
           22      systematic concealment of the truth in order to advance NMS’ baseless claims against
           23      Plaintiff. As such, the NMS Counsel Defendants willfully and consciously disregarded
           24      Plaintiff’s rights.
           25             136. As a direct and proximate cause of the NMS Counsel Defendants,
           26      Plaintiff was forced to expend enormous time and resources, and to incur millions of
           27      dollars in legal fees and costs, defending itself against the meritless claims asserted by
           28      NMS in the Lincoln Studios Litigation. Furthermore, Plaintiff suffered harm to its

Gibson, Dunn &
                                                               56
Crutcher LLP
                                             COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 58 of 60 Page ID #:58


               1   reputation and business interests as a result of the misconduct of the NMS Counsel
               2   Defendants in filing and pursuing the Lincoln Studios Litigation. The conduct of the
               3   NMS Counsel Defendants was a substantial factor and proximate cause of the harm to
               4   Plaintiff.
               5

               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                             57
Crutcher LLP
                                           COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 59 of 60 Page ID #:59


               1                                PRAYER FOR RELIEF
               2        WHEREFORE, Plaintiff prays for judgment as set forth below:
               3        1.    For special damages, including attorneys’ fees and other costs incurred in
               4              defense of the Lincoln Studios Litigation, damage to reputation and harm
               5              to business interests, in an amount to be proven at trial but which exceeds
               6              $75,000;
               7        2.    For general damages according to proof at trial;
               8        3.    For punitive damages in such amount as the Court may deem appropriate
               9              to penalize Defendants for their intentional and malicious misconduct;
           10           4.    For prejudgment interest; and
           11           5.    For costs of suit and such other relief as this Court deems just and proper.
           12      Dated: February _, 2019              GIBSON, DUNN & CRUTCHER LLP
           13

           14                                           By:          /s/ James P. Fogelman
           15                                                       James P. Fogelman
           16                                           Attorneys for Plaintiff
           17                                           P6 LA MF Holdings SPE, LLC
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                              58
Crutcher LLP
                                          COMPLAINT FOR MALICIOUS PROSECUTION
               Case 2:19-cv-01150-AB-AFM Document 1 Filed 02/14/19 Page 60 of 60 Page ID #:60


               1                              DEMAND FOR JURY TRIAL
               2         Plaintiff hereby demands a trial by jury in the above-captioned action, pursuant
               3   to Federal Rule of Civil Procedure 38(b) and L.R. 38-1.
               4

               5   Dated: February 14, 2019              GIBSON, DUNN & CRUTCHER LLP
               6

               7                                         By:          /s/ James P. Fogelman
               8                                                     James P. Fogelman
               9                                         Attorneys for Plaintiff
           10                                            P6 LA MF Holdings SPE, LLC
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                               59
Crutcher LLP
                                           COMPLAINT FOR MALICIOUS PROSECUTION
